         Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 1 of 75



 1   GINA M. ROCCANOVA (SBN 201594)
     JACKSON LEWIS P.C.
 2   50 California Street, 9th Floor
     San Francisco, California 94111
 3   Telephone:     (415) 394-9400
     Facsimile:     (415) 394-9401
 4   gina.roccanova@jacksonlewis.com
 5   BARBARA J. PARKER (SBN 69722)
     CITY ATTORNEY
 6   RYAN G. RICHARDSON (SBN 223548)
     OAKLAND CITY ATTORNEY
 7   1 Frank H. Ogawa Plaza
     Oakland, CA 94612
 8   Telephone:    (510) 238-3601
     Facsimile: (510) 238-6500
 9   bjparker@oaklandcityattorney.org
10   Attorneys for Respondents CITY OF
     OAKLAND and POLICE COMMISSION
11   FOR THE CITY OF OAKLAND
12                                 UNITED STATES DISTRICT COURT

13                                NORTHERN DISTRICT OF CALIFORNIA

14

15   FRANCISCO NEGRETE, WILLIAM                          Case No.
     BERGER, BRANDON HRAIZ, CRAIG
16   TANAKA, JOSEF PHILLIPS;                             DECLARATION OF GINA M.
                                                         ROCCANOVE IN SUPPORT OF
17                 Petitioners,                          RESPONDENTS’ NOTICE OF
                                                         REMOVAL OF CIVIL ACTION TO
18          v.                                           FEDERAL COURT PURSUANT TO 28
                                                         U.S.C. §§ 1331 AND 1441 [FEDERAL
19   CITY OF OAKLAND; POLICE                             QUESTION]
     COMMISSION FOR THE CITY OF
20   OAKLAND; DOES 1 Through 10,                         State Court Complaint Filed:      08/12/19
     INCLUSIVE,
21
                   Respondents.
22

23

24          I, Gina M. Roccanova, declare:

25          1.     I am an attorney licensed to practice law in the State of California and admitted to

26   appear before this Court. I am an attorney with the law firm of Jackson Lewis P.C., attorneys of

27   record in this matter for Respondents City of Oakland and Police Commission for the City of

28   Oakland (collectively “Respondents”). With the exception of matters based on information and
                                                    1
     DECL. OF G. ROCCANOVA IN SUPPORT OF RESPONDENTS’ NOTICE OF REMOVAL OF CIVIL ACTION
           TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331 AND 1441 [FEDERAL QUESTION]
           Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 2 of 75



 1   belief, I have personal knowledge of the matters stated below, and if called to testify as to these
 2   matters, I could and would do so competently.
 3            2.       Attached hereto as Exhibit A is a true and correct copy of Petitioners Francisco
 4   Negrete, William Berger, Brandon Hraiz, Craig Tanaka, and Josef Phillips (collectedly
 5   “Petitioners”) Verified Petition for Writ of Traditional Mandate and Complaint for Declaratory
 6   Relief filed with the Alameda County Superior Court on August 12, 2019.
 7            3.       Attached hereto as Exhibit B is a true and correct copy of the Petitioners’ Proof of
 8   Service of Summons and Complaint filed with the Alameda County Superior Court on August 16,
 9   2019.
10            4.       Attached hereto is as Exhibit C is a true and correct copy of all pleadings,
11   processes, and orders filed in the Alameda County Superior Court case entitled Francisco
12   Negrete, William Berger, Brandon Hraiz, Craig Tanaka, and Josef Phillips v. City of Oakland
13   and Police Commission for the City of Oakland, Case No. RG19030784.
14            5.       Attached hereto as Exhibit D is a true and correct copy of the Order issued by the
15   United States District Court Judge Thelton E. Henderson on December 12, 2012, requiring the
16   City appoint a Compliance Director and enumerating certain specific duties of that position.
17            6.       Attached hereto as Exhibit E is a true and correct copy of the Compliance
18   Director’s Addendum to Oakland Police Department Executive Force Review Board Report,
19   dated February 19, 2019.
20            7.       Attached hereto as Exhibit F is a true and correct copy of the Oakland Police
21   Commission Discipline Committee Memorandum, dated July 15, 2019.
22            8.       The named Respondents in this action consent to this removal.
23            I declare under penalty of perjury, under the laws of the United States of America, that the
24   foregoing is true and correct.
25            Executed this 12th day of September 2019 in San Francisco, California.
26

27                                                   /s/ Gina M. Roccanova
                                                     Gina M. Roccanova
28   4829-8149-0596, v. 2
                                                        2
      DECL. OF G. ROCCANOVA IN SUPPORT OF RESPONDENTS’ NOTICE OF REMOVAL OF CIVIL ACTION
            TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331 AND 1441 [FEDERAL QUESTION]
Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 3 of 75




              GZJKDKV!C!
                 Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 4 of 75


 1   Harry S. Stern, SBN 176854
     Zachery A. Lopes, SBN 284394
 2   RAINS LUCIA STERN
 3   ST. PHALLE & SILVER, PC
     220 Montgomery Street, 15th Floor
 4   San Francisco, CA 94104
     Telephone: 415.341.9341
 5   Facsimile: 925.609.1690
     Email: HStern@RLSlawyers.com
 6
            ZLopes@RLSlawyers.com
 7
     Attorneys for Petitioners
 8

 9                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
10                                          COUNTY OF ALAMEDA
11
                                                       CASE NO.
12
     FRANCISCO NEGRETE, WILLIAM BERGER,
13   BRANDON HRAIZ, CRAIG TANAKA, JOSEF                VERIFIED PETITION FOR WRIT OF
     PHILLIPS;                                         TRADITIONAL MANDATE; COMPLAINT FOR
14                                                     DECLARATORY RELIEF
                         Petitioners,
15                                                     [CODE CIV. PROC. §§ 1085, 1060]
16          v.

17   CITY OF OAKLAND; POLICE COMMISSION OF
     THE CITY OF OAKLAND; DOES 1 THROUGH 10,
18   INCLUSIVE;

19                       Respondents.
20

21          Petitioners Francisco Negrete, William Berger, Brandon Hraiz, Craig Tanaka, and Josef
22   Phillips (collectively, “Petitioners”) seek a writ of traditional mandate pursuant to Code of Civil
23   Procedure section 1085, directed to and against Respondents City of Oakland, the Police Commission
24   of the City of Oakland, and Does 1 through 10 (collectively, “Respondents”), commanding them to
25   comply with the statutory procedure by which Oakland police officers are investigated for allegations
26   of workplace misconduct and disciplined as set forth in the City of Oakland’s Charter and Municipal
27   Code. Petitioners also seek a judicial declaration establishing the proper application of specified
28   provisions of the City of Oakland’s Charter and Municipal Code relative to the investigation and

                                                         1
                                 VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                 Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 5 of 75


 1   discipline of Oakland police officers.

 2          On or about March 11, 2018, Petitioners responded to a concerned resident’s call about a man

 3   who was holding a firearm and situated between two residential buildings. Upon arriving on scene and

 4   confirming that the suspect was armed with a pistol, Petitioners set a perimeter and engaged in a

 5   concerted effort to disarm the suspect and bring him into custody without incident or the need for

 6   force. After peacefully attempting to disarm the suspect, including multiple direct commands to “get

 7   your hand off the gun,” the suspect failed to comply and instead pointed the firearm towards the

 8   officers, prompting Petitioners Negrete, Berger, Hraiz and Tanaka to discharge their firearms in self-

 9   defense, and Petitioner Phillips to fire a non-lethal (bean bag) round in self-defense. The suspect died

10   on scene.

11          Following the incident, the Oakland Police Department (“Department”) initiated both a

12   criminal investigation and administrative investigation into Petitioners’ use of force. Both

13   investigations, conducted separately, concluded that Petitioners’ force was lawful and within

14   Department policy. The Department’s Executive Force Review Board – comprised of high-level

15   Department command officers – and the Chief of Police separately agreed that Petitioners’ force was

16   lawful and within Department policy. The Office of the District Attorney of Alameda County, in its

17   separate and independent investigation, also concluded that Petitioners’ force was lawful. The City of

18   Oakland’s Community Police Review Agency – the investigative agency for the Police Commission of

19   the City of Oakland – also concluded that Petitioners’ force was lawful and within Department policy

20   following its own independent investigation. In all, six different investigations concluded that

21   Petitioners’ force was lawful and within Department policy.

22          Despite these consistent findings, the City of Oakland’s Police Commission directed the Chief

23   of Police to terminate Petitioners’ employment. As directed, the Chief of Police notified Petitioners

24   that the City of Oakland intended to terminate their employment. Respondents’ actions are unlawful

25   for two reasons.

26          First, the Police Commission does not have jurisdiction to determine discipline in this case.

27   Pursuant to the City of Oakland’s Charter and Municipal Code, the Police Commission may only direct

28   disciplinary action where its investigative agency (Community Police Review Agency) and the Chief

                                                         2
                               VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                    Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 6 of 75


 1   of Police disagree as to the investigatory findings or proposed discipline. In this case, however, both

 2   the Police Commission’s investigative agency and the Chief of Police agreed that Petitioners’ force

 3   was lawful and within Department policy, and therefore no misconduct occurred. Second, even if the

 4   Police Commission had lawful jurisdiction, pursuant to the City of Oakland’s Charter and Municipal

 5   Code, the Police Commission’s disciplinary determination must be based solely on the record

 6   presented by its investigative agency and the Chief of Police. In this case, the Police Commission

 7   explicitly relied on information other than that presented by its investigative agency and the Chief of

 8   Police.

 9             Respondents’ notified intent to terminate Petitioners’ employment violates the City of
10   Oakland’s Charter and Municipal Code. Petitioners are entitled to a final determination that their use of
11   force was lawful and within Department policy.
12             Petitioners allege as follows:
13                                                   PARTIES
14             1.     Petitioner Francisco Negrete is currently employed as a permanent non-probationary
15   Police Sergeant by the City of Oakland, and is a peace officer pursuant to Penal Code section 830.1.
16   He has been employed as a peace officer for approximately eleven years.
17             2.     Petitioner William Berger is currently employed as a permanent non-probationary
18   Police Officer by the City of Oakland, and is a peace officer as defined by Penal Code section 830.1.
19   He has been employed in this capacity for approximately five years.
20             3.     Petitioner Brandon Hraiz is currently employed as a permanent non-probationary Police
21   Officer by the City of Oakland, and is a peace officer as defined by Penal Code section 830.1. He has
22   been employed in this capacity for approximately five years.
23             4.     Petitioner Craig Tanaka is currently employed as a permanent non-probationary Police
24   Officer by the City of Oakland, and is a peace officer as defined by Penal Code section 830.1. He has
25   been employed in this capacity for approximately four years.
26             5.     Petitioner Josef Phillips is currently employed as a permanent non-probationary Police
27   Officer by the City of Oakland, and is a peace officer as defined by Penal Code section 830.1. He has
28   been employed in this capacity for approximately four years.

                                                          3
                                 VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 7 of 75


 1          6.      Respondent City of Oakland (“City”) is a political subdivision of the State of California

 2   duly constituted and operating as a charter city pursuant to Article XI, Sections 3, 5, 6 and 7 of the

 3   Constitution of the State of California.

 4          7.      Respondent Police Commission of the City of Oakland (“Commission”) is a subdivision

 5   of the City governed by and operating pursuant to Section 604 of the Charter of the City of Oakland

 6   (“Charter”) and Chapters 2.45 and 2.46 of the City’s Municipal Code.

 7          8.      Respondents designated Does 1 through 10, inclusive, are presently unknown to

 8   Petitioners and are sued under such fictitious names. Each Respondent designated Doe was an agent,

 9   servant or employee of the City and/or Commission, and in doing the things hereinafter alleged, were

10   acting within the scope of their authority with the permission and consent of the City and Commission.

11   Each Respondent designated doe is responsible in some manner for the actions alleged herein and is

12   subject to the relief and orders requested by Petitioners. Petitioners will amend this Petition to allege

13   the true names and capacities of Does 1 through 10 when ascertained.

14                                        GENERAL ALLEGATIONS

15                       ARTICLE XI OF THE CONSTITUTION OF THE STATE OF CALIFORNIA

16          9.      At all times relevant, Article XI, Section 3(a) of the Constitution of the State of

17   California provided in pertinent part that the provisions of an adopted city charter “are the law of the

18   State and have the force and effect of legislative enactments.”

19          10.     At all relevant times, Article XI, Section 5(a) of the Constitution of the State of

20   California provided in pertinent part that city charters may “provide that the city governed thereunder

21   may make and enforce all ordinances and regulations in respect to municipal affairs, subject only to

22   restrictions and limitations provided in their several charters,” and that, “with respect to municipal

23   affairs” city charters “shall supersede all laws inconsistent therewith.”

24          11.     At all times relevant, Article XI, Section 5(b) of the Constitution of the State of

25   California provided in pertinent part that city charters may provide for “the constitution, regulation,

26   and government of the city police force,” and that “plenary authority is hereby granted, subject only to

27   the restrictions of [Article XI], to provide therein or by amendment thereto, the manner in which, the

28   method by which, the times at which, and the terms for which the several municipal officers and

                                                          4
                               VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 8 of 75


 1   employees whose compensation is paid by the city shall be elected or appointed, and for their removal,

 2   and for their compensation, and for the number of deputies, clerks and other employees that each shall

 3   have, and for the compensation, method of appointment, qualifications, tenure of office and removal of

 4   such deputies, clerks and other employees.”

 5          12.     At all times relevant, Article XI, Section 6 of the Constitution of the State of California

 6   provided that “all cities [] may consolidate as a charter city [] as provided by statute.”

 7          13.     At all times relevant, Article XI, Section 7 of the Constitution of the State of California

 8   provided that cities “may make and enforce within its limits all local, police, sanitary, and other

 9   ordinances and regulations not in conflict with general laws.”

10                                         CITY CHARTER AND MUNICIPAL CODE

11          14.     At all times relevant, Article I, Section 106 “General Powers” of the Charter provided:

12
                    The City shall have the right and power to make and enforce all laws and
13                  regulations in respect to municipal affairs, subject only to the restrictions
14                  and limitations provided in this Charter; provided, that nothing herein
                    shall be construed to prevent or restrict the City from exercising or
15                  consenting to, and the City is hereby authorized to exercise, any and all
                    the rights, powers and privileges heretofore or hereafter granted or
16                  prescribed by the general laws of the State including those specifically
                    applicable to general law cities; provided, also, that where the general
17
                    laws of the State provide a procedure for the carrying out and the
18                  enforcement of any rights or powers belonging to the City, said
                    procedure shall control and be followed unless a different procedure
19                  shall have been provided in the Charter or by ordinance.
20                  It is the intention of the people in adopting this section to take advantage
21                  of the provisions of Section 6 of Article XI of the Constitution of the
                    State of California giving cities Home Rule as to municipal affairs.
22

23          15.     At all times relevant, Article 5, Section 503 “Powers of Appointment and Removal” of

24   the Charter provided:

25
                    The City Administrator shall be responsible to the Council for the proper
26                  and efficient administration of all affairs of the City under his
                    jurisdiction, and shall, subject to the provisions of Article IX of this
27
                    Charter and except as otherwise provided in this Charter, have the power
28                  to appoint, assign, reassign, discipline and remove all directors or heads

                                                          5
                                VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 9 of 75


 1                  of departments and all employees under his jurisdiction. He may
                    delegate to directors or other department heads responsible to him/her
 2                  the authority to appoint, discipline and remove subordinate employees,
 3                  subject to the provisions of Article IX of this Charter.

 4          16.     In November of 2016, City residents passed a Charter amendment entitled “Measure

 5   LL.” Broadly, Measure LL amended the Charter by adding a new provision – Section 604 “Police

 6   Commission” – establishing the Commission, the Community Police Review Agency (“Agency”), and

 7   setting forth a detailed procedure for the investigation of allegations of workplace misconduct against

 8   sworn members of the Department and disciplinary determinations following such investigations.

 9          17.     Section 604 generally empowers the Commission to: (a) review Department policies

10   and procedures governing use of force, profiling and general assemblies, and propose changes for

11   submission to the City Council for approval or rejection, (b) review and comment on other Department

12   policies and procedures, (c) conduct public hearings on Department policies and procedures, (d)

13   review the Mayor’s proposed Department budget, (e) require the Chief of Police to submit annual

14   reports for review, (f) oversee the Agency, and (g) act separately or jointly with the Mayor to remove

15   the Chief of Police under specified conditions.

16          18.     Section 604 generally empowers the Agency, as the Commission’s investigative body,

17   to investigate public complaints alleging misconduct by sworn members of the Department. Upon

18   completion of an investigation, the Agency is required to issue written findings and proposed

19   discipline to the Commission and the Chief of Police.

20          19.     Section 604 also empowers the Chief of Police to investigate the conduct of Department

21   sworn employees, by stating that “[n]othing herein shall prohibit the Chief of Police or a commanding

22   officer from investigating the conduct of a Department sworn employee under his or her command….”

23          20.     For final disciplinary determinations, Section 604 sets forth a bifurcated process. If the

24   Chief of Police and Agency are in agreement as to the investigatory findings and proposed discipline,

25   the process is complete, and the Chief of Police notifies the subject sworn member(s) of the

26   disposition. If discipline is imposed, the sworn member is then entitled to invoke pre- and post-

27   deprivation due process and administrative appeal rights to contest that discipline. If, on the other

28   hand, the Chief of Police and Agency are in disagreement as to the investigatory findings and/or

                                                          6
                               VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 10 of 75


 1   proposed discipline, the matter is submitted to a “Discipline Committee” (“Committee”) comprised of

 2   three members of the Commission. The Committee is then tasked with resolving the dispute and

 3   delivering its determination to the Chief of Police to notify the subject sworn member(s) and

 4   commence the administrative process if discipline is imposed.

 5          21.       Section 604(g)(1) states “[i]f the Chief of Police agrees with the Agency’s findings and

 6   proposed discipline, he or she shall send to the subject officer notification of findings and intent to

 7   impose discipline.” Section 604(g)(2) states “[i]f the Chief of Police disagrees with the Agency’s

 8   findings and/or proposed discipline, the Chief of Police shall prepare his or her own findings and/or

 9   proposed discipline which shall be submitted to a Discipline Committee comprised of three

10   Commissioners … The Agency’s findings and proposed discipline shall also be submitted to the

11   Discipline Committee which shall review both submissions and resolve any dispute between the

12   Agency and the Chief of Police.” (Emphasis added.)

13          22.       The Committee’s determination must be based solely on the record presented by the

14   Chief of Police and the Agency. The Committee does not have the authority to conduct its own

15   investigation.

16          23.       In or around July 2018, the City Council adopted Ordinance No. 13498, enacting two

17   new chapters – Title II, Chapter 2.45 “Oakland Police Commission” and Chapter 2.46 “Community

18   Police Review Agency” – of the City’s Municipal Code to implement the terms of Section 604.

19          24.       Chapters 2.45 and 2.46 largely replicate the investigatory and discipline determination

20   provisions of Charter Section 604. Specifically, it restates the bifurcated process by which

21   investigative findings and disciplinary determinations are made – either by agreement between the

22   Chief of Police and Agency, or determination by the Committee where the Chief of Police and Agency

23   disagree.

24          25.       Chapter 2.45.130 states directly that “Discipline Committees shall decide any dispute

25   between the Agency and the Chief regarding the proposed or final findings or proposed or final level of

26   discipline to be imposed on a subject officer.” (Emphasis added.)

27          26.       Chapter 2.45.140(C) states that “[a]fter the investigation of a complaint has been

28   completed and a decision has been made regarding the proposed findings and the proposed level of

                                                          7
                                VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 11 of 75


 1   discipline [], either by agreement between the Chief and the Agency or by decision of the Discipline

 2   Committee, the Chief shall send a notice of intent to impose discipline or a notice of intent to terminate

 3   to the subject officer.” (Emphasis added.)

 4          27.      After the required notices of intent to impose discipline have been provided to the

 5   subject sworn member, Chapter 2.45.140 sets forth the pre-disciplinary administrative “Skelly” process

 6   pursuant to Skelly v. State Personnel Bd. (1975) 15 Cal.3d 194. Specifically, Chapter 2.45.140 states

 7   that the “Skelly report” completed after a Skelly hearing “shall be submitted to the Chief and to the

 8   Agency Director if the Chief and Agency Director agreed on the Proposed Discipline,” to come to a

 9   final disciplinary decision. If the Chief and Agency Director cannot agree, then the Committee is

10   tasked with reviewing the Skelly report and determining final discipline. If, however, the Committee

11   decided the proposed discipline, then it receives the Skelly report directly.

12          28.      Chapter 2.45.140(F) states that “[a]fter final discipline has been determined by either

13   the agreement of the Agency Director and the Chief, or by the Discipline Committee [] the

14   complainants(s) shall be informed of the disposition of the complaint.” (Emphasis added.)

15          29.      Chapter 2.45 defines the term “Chief” as “Chief of Police of the Oakland Police

16   Department.”

17          30.      Chapter 2.45 also reaffirms the Commission’s authority to remove the Chief of Police

18   under specified conditions, annually review the performance of the Chief of Police, and direct the

19   preparation of the Chief of Police’s annual report to the Commission.

20                MARCH 2018 OFFICER INVOLVED SHOOTING AND SUBSEQUENT INVESTIGATIONS

21          31.      On or about March 11, 2018, Petitioners were dispatched to a scene involving a suspect

22   armed with a pistol. The incident culminated in Petitioners Negrete, Berger, Hraiz and Tanaka

23   discharging their firearms (“OIS”), resulting in the death of the armed suspect. Petitioner Phillips

24   discharged a non-lethal projectile (bean bag) round.

25          32.      In response to the OIS, the Department immediately commenced both an administrative

26   investigation through its Internal Affairs Division (“IAD”), and a separate criminal investigation

27   through its Criminal Investigations Division (“CID”) into Petitioners’ use of force and conduct during

28   the incident.

                                                          8
                               VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 12 of 75


 1          33.      Additionally, pursuant to Department policy, the Department convened an “Executive

 2   Force Review Board” (“EFRB”) to administratively investigate and review the incident and

 3   Petitioners’ use of force. The EFRB was comprised of three “voting members” – a Field Operations

 4   Deputy Chief, and two Patrol Captains. The EFRB also included seven “non-voting members” – the

 5   Department’s Training Division Commander (Captain), IAD Commander (Captain), Force

 6   Investigations Commander (Lieutenant), and a technical writer, video technician, use of force

 7   coordinator, and an attorney from the City Attorney’s Office. A retired United States Magistrate Judge

 8   attended the EFRB proceedings as a neutral observer.

 9          34.      The IAD investigation of Petitioners’ use of force was completed in or around October

10   2018. That investigation concluded that each Petitioner’s use of force was objectively reasonable under

11   the law and in compliance with Department policy. IAD concluded that each Petitioner be

12   “exonerated” of the allegation that they used unreasonable or unlawful force.

13          35.      The CID Investigation of Petitioners’ use of force was also completed in or around

14   October 2018. That investigation also concluded that each Petitioner’s use of force was objectively

15   reasonable under the law.

16          36.      The EFRB reviewed the IAD and CID investigations, including analyzing body worn

17   camera video of the OIS, witness statements, sworn personnel statements, and the analysis and

18   testimony from Department-designated subject matter experts on topics such as patrol tactics, firearm

19   deployment, and critical incident training, among others. In or around February 2019, the EFRB issued

20   a report which unanimously concluded that each Petitioner’s use of force was objectively reasonable

21   under the law and in compliance with Department policy, and that each Petitioner was “exonerated” of

22   the allegation that they used unreasonable or unlawful force.

23          37.      Also in or around February 2019, pursuant to Charter Section 604(a)(3) the

24   Department’s Chief of Police issued an addendum to the EFRB’s Report following her separate review

25   of the incident in which she agreed with the EFRB’s conclusion that each Petitioner’s use of force was

26   objectively reasonable and in compliance with Department Policy, and therefore that each Petitioner

27   was “exonerated” of the allegation that they used unreasonable or unlawful force.

28   ///

                                                         9
                                 VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 13 of 75


 1          38.      On or about March 6, 2019, the Alameda County District Attorney’s Office (“DA”)

 2   issued its own independent analysis of the OIS, also finding that the use of force was reasonable and

 3   lawful, and therefore formally declining to pursue criminal charges against Petitioners Negrete, Berger,

 4   Hraiz and Tanaka. Petitioner Phillips, having only discharged a non-lethal projectile, was not a subject

 5   of the DA’s investigation.

 6          39.      On or about April 22, 2019, the Commission’s investigative body – the Agency – issued

 7   its own independent analysis of the OIS, also finding that each Petitioner’s use of force was objectively

 8   reasonable and in compliance with Department policy, and therefore that each Petitioner was

 9   “exonerated” of the allegation that they used unreasonable or unlawful force – conforming exactly to

10   the findings of the Department’s Chief of Police.

11          40.      Accordingly, six separate and independent reviews of Petitioners’ use of force – IAD,

12   CID, EFRB, Chief of Police, DA, and Agency – unanimously concluded that each of the Petitioners’

13   use of force was lawful. Every City administrative review of the force used – IAD, EFRB, Chief of

14   Police, Agency – unanimously “exonerated” each Petitioner of the allegation that they used

15   unreasonable or unlawful force.

16          41.      Department policy defines a finding of “exoneration” to mean that “[a] preponderance

17   of the evidence proves that the alleged conduct occurred but that the conduct was justified, lawful, or

18   proper.”

19                        PETITIONERS’ PLACEMENT ON INVOLUNTARY ADMINISTRATIVE LEAVE

20          42.      Despite being unanimously exonerated by every City administrative review of the OIS,

21   beginning on or about March 12, 2019, the Chief of Police placed each Petitioner on involuntary

22   administrative leave, suspended their peace officer powers, and restricted their access to Department

23   facilities to that of a private citizen. Each Petitioner was informed that these actions were being taken

24   in furtherance of the OIS investigation, without further detail.

25          43.      In a letter dated June 11, 2019, with Petitioners still on administrative leave, Petitioners’

26   counsel sent a letter to the Chief of Police demanding immediate reinstatement in light of the Charter

27   and Municipal Code, their unanimous exoneration by the Chief of Police and Agency of unreasonable

28   force allegations, and their right to be free from punitive action absent due process and the opportunity

                                                          10
                                VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                   Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 14 of 75


 1   of administrative appeal.

 2           44.      The next day, the Chief of Police responded via email that she was “recused from this

 3   matter” without further explanation, and she “should not be included in any further communication

 4   regarding this OIS.” The Chief of Police also stated that she had forwarded the letter to “Chief

 5   Warshaw,” and directed Petitioners’ counsel to “reach out” to the City Attorney’s Office.

 6           45.      In a letter dated June 28, 2019 to the City Attorney, Petitioners’ counsel again

 7   demanded Petitioners’ reinstatement, and attached the prior June 11, 2019 letter sent to the Chief of

 8   Police. The City Attorney’s Office never responded to the June 28, 2019 letter.

 9                                           THE COMPLIANCE DIRECTOR

10           46.      The Chief of Police’s mention of “Chief Warshaw” referred to Robert Warshaw, the

11   Compliance Director appointed by the United States District Court, Northern District of California

12   (“District Court”) to facilitate the City’s compliance with a “Negotiated Settlement Agreement”

13   (“NSA”) entered into between the City as a party defendant and plaintiffs in the matter of Delphine

14   Allen, et al. v. City of Oakland, et al., Case No. C00-4599 (“Allen”).

15           47.      Over sixteen years ago, in or around January 2003, the City as a party defendant settled

16   the Allen plaintiffs’ allegations of a “pattern and practice” of civil rights violations with a monetary

17   payment and execution of the NSA. The NSA, generally, sets forth various “tasks” to be completed by

18   the Department in furtherance of establishing and maintaining constitutionally-compliant police

19   practices.

20           48.      To facilitate compliance with these tasks, the NSA established the position of

21   “Monitor” and set forth the Monitor’s duties, responsibilities and authority. The NSA states that the

22   Monitor “is not intended to [] replace or take over the role or duties of the Chief of Police or other

23   police or City officials.”

24           49.      The NSA also states that its terms are not “intended to alter the existing collective

25   bargaining agreement between the City and [Department] member/employee bargaining units or to

26   impair the collective bargaining rights of [Department] member/employee bargaining units under state

27   law or local law.”

28   ///

                                                           11
                                  VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 15 of 75


 1          50.      The NSA contemplates Monitor review of Department use of force investigations,

 2   stating that should the Monitor determine that any such investigation is inadequate under the NSA, the

 3   Monitor shall confer with the Chief of Police, among other Department officials, and prepare a

 4   confidential memorandum to the Department and District Court. The Monitor’s evaluation of such

 5   investigations is for the purpose of “assisting the Chief of Police on conducting future investigations,

 6   and shall not obligate the Department to reopen or re-adjudicate any investigation.”

 7          51.      In an order dated January 24, 2012 the District Court conferred additional authority on

 8   the Monitor beyond that set forth in the NSA. Specifically, the District Court directed the Department

 9   to “consult” with the Monitor on “personnel decisions,” including “disciplinary actions in Class I

10   misconduct cases” such as using lethal force in violation of Department policy. The District Court

11   further directed a procedure to review any City decision implemented against the recommendation of

12   the Monitor. The District Court’s January 24, 2012 order states in pertinent part:

13                   “the Court now confers additional authority on the Monitor as follows:
14
                     …effective immediately, the Chief must regularly consult with the
15                   Monitor on all major decisions that may impact compliance with the
                     NSA, including but not limited to:
16
                     …
17

18                   •      Personnel decisions, including promotions, engagement of
                     consultants, and disciplinary actions in Class I misconduct cases;
19
                     …
20
                     If, after consultation with the Monitor, the Chief intends to take action
21
                     against the Monitor’s recommendation, then the Monitor shall discuss
22                   the intended action with the City Administrator and Mayor…

23                   If the City ultimately implements a decision against the Monitor’s
                     recommendation, then the Court may schedule a hearing to determine
24                   whether it should order that the Monitor’s recommendation be
25                   implemented. At any such hearing, the City will bear the burden of
                     persuading the Court that its failure to follow the Monitor’s
26                   recommendation will not have a negative impact on the City’s
                     compliance efforts.
27

28   ///

                                                         12
                               VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 16 of 75


 1          52.        In an order dated December 12, 2012, the District Court established the position of

 2   Compliance Director, which was vested with “the same rights and privileges as have already been

 3   agreed to and/or ordered with respect to the Monitor….” In addition to having authority to remove the

 4   Chief of Police, the Compliance Director was vested with the authority to direct action by the City or

 5   Department to facilitate compliance with the NSA. The District Court’s December 2012 order states in

 6   pertinent part:

 7
                       The Compliance Director will have the authority to direct specific
 8                     actions by the City or OPD to attain or improve compliance levels, or
 9                     remedy compliance errors, regarding all portions of the NSA and
                       AMOU, including but not limited to: … (2) personnel decisions,
10                     including but not limited to promotions; engagement of consultants;
                       assignments; findings and disciplinary actions in misconduct cases and
11                     use-of-force reviews; the discipline or demotion of OPD officers holding
                       the rank of Deputy Chief and Assistant Chief; and the discipline,
12
                       demotion, or removal of the Chief of Police…
13

14          53.        The additional authority relating to “findings and disciplinary actions in misconduct

15   cases and use-of-force reviews” conferred on the Compliance Director by the District Court’s

16   December 12, 2012 Order was not part of the NSA agreed to between the Allen plaintiffs and the City.

17          54.        The District Court’s December 12, 2012 order also reaffirmed that Department

18   employees’ collective bargaining rights cannot be impaired, stating in pertinent part:

19                     the Compliance Director’s exercise of authority will be limited by the
                       following:
20                     …
21
                       b. Members of the OPD up to and including the rank of Captain will
22                     continue to be covered by the Meyers-Milias-Brown Act, the collective
                       bargaining agreement, and OPOA members’ rights to arbitrate and
23                     appeal disciplinary action. The Compliance Director will have no
                       authority to abridge, modify, or rescind any portion of those rights for
24                     these members.
25
                       c. The Compliance Director will have no authority to rescind or
26                     otherwise modify working conditions referenced in the labor agreements
                       between the City and the OPOA as those contracts relate to any member
27                     up to and including the rank of Captain. “Working conditions” include
                       the rights identified in the above subparagraph, as well as salary, hours,
28
                       fringe benefits, holidays, days off, etc.
                                                           13
                                 VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                   Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 17 of 75


 1           55.      In an order dated July 22, 2014, the District Court “reiterate[d]” that the Department

 2   and City “will not implement any of the types of changes or actions identified in the January 24, 2012

 3   order without the Compliance Director’s direction or approval.” The order specifically identifies such

 4   “actions” as including “disciplinary actions in Class I misconduct cases.” The District Court instructed

 5   the City and Department that “no discipline in Class I misconduct cases can be imposed absent the

 6   Compliance Director’s direction or approval. If the City disagrees with the Compliance Director, it

 7   must follow the dispute resolution process set forth in the December 12, 2012 order.” The District

 8   Court’s instruction regarding the Compliance Director’s “direction or approval” in misconduct cases

 9   was not part of the NSA agreed to between the Allen plaintiffs and City.

10           56.      In the instant case, in addition to the Chief of Police, the Compliance Director also

11   issued an addendum to the EFRB’s OIS Report. The Compliance Director claimed that each Petitioner

12   violated the Department’s use of force policy. The addendum does not set forth any recommended

13   discipline.

14                 THE CITY’S NOTIFICATION OF INTENT TO TERMINATE PETITIONERS’ EMPLOYMENT

15           57.      Beginning on or about July 11, 2019, each Petitioner was served with a letter signed by

16   the Chief of Police asserting that the City “intends to terminate” their employment. The letters further

17   stated that the intended termination “result[ed] from the [sic] Oakland Police Commission Discipline

18   Committee and its review of” the Agency investigation of the OIS, which had determined that their

19   conduct was “out of compliance, in violation of Oakland Police Department rules, regulations, or

20   policies.” The letters informed Petitioners that “[a] date and time for [their] Skelly Hearing[s] will be

21   scheduled shortly,” and that they would be “notified in ample time to respond to the facts contained in

22   this letter.”

23           58.      None of the Petitioners were provided any factual or analytical basis for the City’s

24   decision to terminate, or how such a determination was made following their unanimous exoneration

25   of unreasonable force allegations by IAD, EFRB, Chief of Police, and AGENCY.

26           59.      Shortly thereafter, each Petitioner separately demanded Skelly materials. After a

27   requested clarification on the process by which Skelly materials would be provided, the City

28   ///

                                                          14
                                 VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                   Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 18 of 75


 1   Attorney’s Office informed Petitioners’ counsel that IAD is compiling the Skelly materials separately

 2   for each client.

 3           60.        In email correspondence dated July 17, 2019, in advance of waiting on IAD to complete

 4   the entire Skelly packet for each Petitioner, Petitioners’ counsel specifically requested to be provided

 5   “any documents reflecting the bas[is] or reasons for the Police Commission’s disciplinary decisions …

 6   In other words, if the Commission issued an analysis, report, findings, etc., or anything similar, for

 7   each individual case or the [OIS] as a whole, we’re most immediately interested in reviewing that.”

 8   The City Attorney’s Office did not respond to that specific request.

 9    THE CITY’S PUBLIC DISSEMINATION OF TWO VERSIONS OF THE DISCIPLINE COMMITTEE’S “FINDINGS”

10           61.        The next day, July 18, 2019, the City publicly released the Committee’s “findings” with

11   respect to its review of the OIS. Petitioners first read about the purported bases for the City’s noticed

12   intent to terminate their employment in various news media, as they had still not received the

13   document itself from their employer. Nor had the City Attorney’s Office responded to Petitioners’

14   counsel’s request for that very document the day prior. Petitioners’ counsel downloaded the

15   Committee’s findings from a City website address provided by a news reporter.

16           62.        The July 18, 2019 document setting forth the Committee’s findings (“Initial Committee

17   OIS Report”) was identified on the City’s website as “Discipline Committee Report

18   Recommendation.” Its analysis of the facts of the OIS began mid-sentence at the top of page 5, despite

19   the document’s sequential numbering. Ultimately, the document stated that the Committee found each

20   Petitioner’s use of force was “out of compliance with [Department] policy,” and concluded that

21   termination was the appropriate discipline.

22           63.        Notably, the document included an express statement of the Committee’s asserted

23   jurisdiction – it claimed that the Compliance Director’s review of the incident “stand[s] in the place” of

24   the Department’s – thereby creating “conflicting findings and proposed discipline by [the Agency] and

25   Chief Warshaw” affording it jurisdiction to decide the matter.

26           64.        The document lists three separate reports by the Compliance Director setting forth his

27   review: (1) the February 19, 2019 addendum to the EFRB report, (2) a June 12, 2019 Memorandum Re

28   Discipline, and (3) a June 27, 2019 supplemental document to his earlier report and memorandum.

                                                           15
                                  VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                     Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 19 of 75


 1             65.      Neither Petitioners nor their counsel have been provided a June 12, 2019

 2   “Memorandum Re Discipline” or a June 27, 2019 “supplemental document.” This, despite Petitioners’

 3   counsel’s June 11, 2019 letter to the Chief of Police which she forwarded to the Compliance Director

 4   that same day, and June 28, 2019 letter to the City Attorney’s Office.

 5             66.      On July 25, 2019, the City Attorney’s Office informed Petitioners’ counsel that a

 6   “revised” document setting forth the Committee’s findings was released (“Revised Committee OIS

 7   Report”), and provided a link to the City’s website. This document was identified on the City’s website

 8   as “OPC – Discipline Committee Memo.” The findings and disciplinary decision for each Petitioner

 9   remains the same in the revised document.

10             67.      Petitioners remain in administrative leave status, and as of the filing of this Petition,

11   have not received the requested Skelly materials and Skelly Hearing dates have not been set.

12                                            TRADITIONAL MANDATE

13                                            Code of Civil Procedure § 1085

14             68.      Petitioners reallege and incorporate paragraphs 1 through 67 as though fully set forth

15   herein.

16             69.      Pursuant to the express terms of Section 604 of the Charter, Committees may only be

17   established to make disciplinary determinations for Department sworn personnel where the Chief of

18   Police and Agency are in disagreement as to investigatory findings or proposed discipline. If the Chief

19   of Police agrees and the Agency agree on the findings and proposed discipline, the Chief of Police is

20   vested with final decision-making authority and the Committee does not have jurisdiction.

21             70.      Pursuant to the express terms of Title II, Chapter 2.45 “Police Commission” of the

22   Municipal Code, Committees may only be established to make disciplinary determinations for

23   Department sworn personnel where the Chief of Police and Agency are in disagreement as to

24   investigatory findings or proposed discipline. Chapter 2.45.130 states directly that “Discipline

25   Committees shall decide any dispute between the Agency and the Chief regarding the proposed or final

26   findings or proposed or final level of discipline to be imposed on a subject officer.”

27             71.      Chapter 2.45.140(C) states that “[a]fter the investigation of a complaint has been

28   completed and a decision has been made regarding the proposed findings and the proposed level of

                                                             16
                                   VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                     Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 20 of 75


 1   discipline [], either by agreement between the Chief and the Agency or by decision of the Discipline

 2   Committee, the Chief shall send a notice of intent to impose discipline or a notice of intent to terminate

 3   to the subject officer.” (Emphasis added.) Chapter 2.45.140(F) states that “[a]fter final discipline has

 4   been determined by either the agreement of the Agency Director and the Chief, or by the Discipline

 5   Committee [] the complainants(s) shall be informed of the disposition of the complaint.” (Emphasis

 6   added.)

 7             72.      The Committee’s reliance on the Compliance Director’s review of Petitioners’ conduct

 8   during the OIS violates the Charter and Municipal Code. Pursuant to Section 604 of the Charter and

 9   Chapter 2.45 of the Municipal Code, the Chief of Police means the “Chief of Police of the Oakland

10   Police Department.” Neither the Charter nor Chapter 2.45 or 2.46 of the Municipal Code grant any

11   authority to, or mention, the Compliance Director appointed in the Allen litigation to facilitate

12   compliance with a settlement agreement between two litigants. Moreover, even where properly

13   constituted, the Committee’s determination must be based solely on the record presented by the Chief

14   of Police and Agency.

15             73.      Neither the City nor the Commission were directed by the Compliance Director to take

16   any specific disciplinary action relative to Petitioners’ conduct during the OIS.

17             74.      As set forth above, the Chief of Police and Agency were in agreement that Petitioners

18   are “exonerated” of the allegation that they used unlawful or non-compliant force during the OIS. Both

19   the Chief of Police and Agency agreed that such force was lawful and within Department policy.

20   Accordingly, pursuant to Section 604 of the Charter and Chapter 2.45 of the Municipal Code,

21   Petitioners have been formally exonerated and the Committee does not have jurisdiction or authority to

22   impose disciplinary action.

23             75.      Respondents have a clear, present, and ministerial duty to comply with Section 604 of

24   the Charter and Chapters 2.45 and 2.46 of the Municipal Code. Respondents also have a clear, present,

25   and ministerial duty to comply with Article XI, Sections 3, 5, and 7 of the Constitution of the State of

26   California. The Charter represents the supreme law of the City, subject only to conflicting provisions

27   in the federal and state constitutions and to preemptive state law.

28   ///

                                                           17
                                  VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                   Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 21 of 75


 1           76.      Respondents have at all times been able to comply, and at all times will be able to

 2   comply, with its legal obligation to abide by Section 604 of the Charter and Chapters 2.45 and 2.46 of

 3   the Municipal Code. Petitioners have demanded that Respondents so comply, and they have refused.

 4   There are no conflicting provisions in the federal or state constitutions or preemptive state law

 5   preventing Respondents’ compliance.

 6           77.      Petitioners are beneficially interested in the issuance of a writ of mandate commanding

 7   Respondents to comply with their ministerial obligations under Section 604 of the Charter and

 8   Chapters 2.45 and 2.46 of the Municipal Code. Pursuant to these governing provisions, Petitioners

 9   have been exonerated of all unreasonable or unlawful force allegations arising from their conduct

10   during the OIS in accordance with the Charter and Municipal Code. Petitioners have a well-established

11   right to ensure that Respondents strictly follow the statutory procedures governing the imposition of

12   disciplinary action.

13           78.      Petitioners have suffered, and will continue to suffer, great and irreparable harm as a

14   result of Respondents’ failure and refusal to comply with its ministerial obligations under Section 604

15   of the Charter and Chapters 2.45 and 2.46 of the Municipal Code.

16           79.      Petitioners have no plain, speedy, or adequate remedy in the ordinary course of law,

17   other than the relief sought herein, in that monetary damages are inadequate to compensate for

18   Respondents’ refusal to comply with their ministerial obligations under Section 604 of the Charter and

19   Chapters 2.45 and 2.46 of the Municipal Code.

20           80.      Petitioners are not required to exhaust any administrative remedies prior to initiating

21   this legal action.

22                                          DECLARATORY RELIEF

23                                         Code of Civil Procedure § 1060

24           81.      Petitioners re-allege paragraphs 1 through 80 as though fully set forth herein.

25           82.      An actual and justiciable controversy has arisen, and now exists, between Petitioners

26   and Respondents as to whether: (a) the Committee may assert jurisdiction to determine disciplinary

27   action on Department sworn personnel based on a disagreement between the Compliance Director’s

28   and Agency’s findings and proposed discipline, (b) the Compliance Director’s findings and proposed

                                                          18
                                 VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 22 of 75


 1   discipline “stand[] in the place of” the Chief of Police’s findings and proposed discipline, and (c) the

 2   Committee has authority to make a disciplinary determination based on review of material from

 3   outside of the record presented by the Chief of Police and Agency.

 4          83.      This controversy is a proper subject for declaratory relief because the parties are in

 5   fundamental disagreement over the proper application of the statutory procedures set forth in Section

 6   604 of the Charter and Chapters 2.45 and 2.46 of the Municipal Code.

 7          84.      There are no effective administrative remedies available to Petitioners to compel the

 8   relief sought herein.

 9          WHEREFORE, Petitioners pray for the relief set forth below.

10                                                   PRAYER

11          Petitioners respectfully request that the court enter judgment in their favor and against the City,

12   Commission, Does 1 through 10, inclusive, their committees, agents, employees and anyone or any

13   entity acting on their behalf as follows:

14          1.       For a peremptory writ of mandate commanding Respondents to comply immediately

15   with Section 604 of the Charter and Chapters 2.45 and 2.46 of the Municipal Code, by formally

16   exonerating each Petitioner of misconduct allegations relative to their use of force during the OIS;

17          2.       For appropriate injunctive relief restraining Respondents from maintaining or imposing

18   any disciplinary action on Petitioners arising from their use of force during the OIS;

19          3.       For a judicial declaration establishing that: (a) the Committee may not assert

20   jurisdiction to determine disciplinary action on Department sworn personnel based on a disagreement

21   between the Compliance Director’s and Agency’s findings and proposed discipline, (b) the

22   Compliance Director’s findings and proposed discipline do not “stand[] in the place of” the Chief of

23   Police’s findings and proposed discipline for investigations of alleged misconduct of Department

24   sworn personnel, and (c) the Committee does not have authority to review material from outside the

25   record presented by the Chief of Police and Agency when making a disciplinary determination;

26          4.       For an award of attorney fees as otherwise authorized by law;

27          5.       For an award of costs of suit incurred in this action; and

28   ///

                                                          19
                                VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
                Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 23 of 75


 1         6.      For such other and further relief as the court deems just and proper.

 2

 3   Dated: August 12, 2019                      Respectfully submitted,

 4                                               RAINS LUCIA STERN
                                                 ST. PHALLE & SILVER, PC
 5

 6
                                                 By: ___________________________
 7                                                     Zachery A. Lopes
                                                       Attorneys for Petitioners
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       20
                              VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 24 of 75




               GZJKDKV!D!
                 Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 25 of 75
                                                                                                                                  iii II11~
                                                                                                                                          11111
                                                                                                                                          22836705,,
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name.Slate Bar number,and address):
  HARRY S.STERN (SBN 176854)                                                                                             FOR COURT USE ONLY

  RAINS LUCIA STERN et al.
  2300 CONTRA COSTA BLVD.,1i500
  PLEASANT HILL,CA 94523
        TELEPHONE NO.: (925)609-1699                           FAX NO. (Optiona): (925) 905-9250
                                                                                                                          FILED
                                                                                                           ALAMEDA
 E-MAIL ADDRESS (Optional).                                                                                                        COUNTY
    ATTORNEY FOR(Name): FRANCISCO NEGRETF,WILLIAM BERGER.BRANDON EIRA1Z,CRAIG TANAKA,JOSEF PHILLIPS

 SUPERIOR COURT OF CALIFORNIA,COUNTY OF ALAMEDA
                                                                                                                      AU& 1 6 2019
   STREET ADDRESS: 1225 FALLON STREET                                                                 CL         OF THE SUP
    MAILING ADDRESS: SAME AS ABOVE                                                                                                         R COURT
   CITY AND ZIP CODE: OAICLAND,CA 94612

       BRANCH NAME: ALAMEDA SUPERIOR COURT                                                                                            I Aliffkz
                            FRANCISCO NE.GR ETF,                  RERGF.R,RR AMON     H RA17.,CRAIG    CASE NUMBER:
    PLAINTIFF/PETITIONER: TANAKA,JOSEF PI-BLLIPS,
DEFENDANT/RESPONDENT: CITY OF OAKLAND,et al.                                                                              RG19030784
                                                                                                       Ref. No. or File No..
                                  PROOF OF SERVICE OF SUMMONS
                                                                                                                    RAILUPH-0004483./v1B
                                    (Separate proof of service is required for each party served.)
I. At the time of service I was at least 18 years of age and not a party to this action.
2 I served copies of:
     a.     o         Summons
     b.              Verified Petition for Writ of Traditional Mandate; Complaint for Declaratory Relief
     c.               Alternative Dispute Resolution (ADR) package
     d.               Civil Case Cover Sheet
     e. LI            Cross-Complaint
     f.               Other (specify documents):
3. a. Party served (specify name ofparty as shown on documents served):
   POLICE COMMISSION OF THE CITY OF OAKLAND

     b.    Q      Person (other than the party in item 3a)served on behalf of an entity or as an authorized agent(and not a person
                  under item 5b on whom substituted service was made)(specify name and relationship to the party named in item 3a):
  NIKKI LA,PUBLIC SERVICE REP,AUTHORIZED TO ACCEPT
4. Address where the party was served: 1 FRANK H OGAWA PLAZA,6TH FLOOR .OAKLAND ,CA 94612

5. I served the party (check proper box)
   a.        by personal service. I personally delivered the documents listed item 2 to the party or person authorized to
              receive service of process for the party (1) on (date): 08/13/2019    (2) at (time): 2:03pm
     b. El            by substituted service. On(date):                   at(time):           I left the documents listed in item 2 with or
                      in the presence of (name and title or relationship to person indicated in item 3):


                     ()              (business)a person at least 18 years of age apparently in charge at the office or usual place of business
                                     of the person to be served. I informed him or her of the general nature of the papers.

                    (2)      0       (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                                     place of abode of the party. I informed him or her of the general nature of the papers.

                     (3)     0       (physical address unknown)a person at least 18 years of age apparently in charge at the usual mailing
                                     address of the person to be served,other than a United States Postal Service post office box. I informed
                                     him or her of the general nature of the papers.
                    (4)       ❑      I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                     at the place where the copies were left (Code Civ.Proc.,§415.20). I mailed the documents on
                                     (date):               from (city):                           or . ❑ a declaration of mailing is attached.
                    (5)               I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                     Page 1 of 2
 Form Adopted for Mandatory use                                                                                                  Code of Civil Procedure.§417.10
    Judicial Council of California                      PROOF OF SERVICE OF SUMMONS
 POS-010 [Rey.January 1.2007]
               Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 26 of 75



                           FRANCISCO NEWTS. WILLIAM BERGER.BRANDON IIRAJZ.CRAIG                 CASE NUMBER:
     PLAINTIFF/PETITIONER: TANAKA.JOSEF PHILLIPS,


                                   CITY OF OAKLAND,et al.                                                      RG19030784
DEFENDANT/RESPONDENT:



5. c.             by mail and acknowledgment of receipt of service.I mailed the documents listed in item 2 to the party, to the
                  address shown in item 4,by first-class mail, postage prepaid,
                  (1) on(date):                                            (2) from (city):
                  (3) ❑• with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                          to me.(Attach completed Notice and Acknowledgement of Receipt).(Code Civ. Proc.,§415.30.)
                  (4) ❑ . to an address outside California with return receipt requested. (Code Civ. Proc.,§415.40.)

     d.    0-      by other means(specify means ofservice and authorizing code section):



                  Additional page describing service is attached.

6.The "Notice to the Person Served" (on the summons)was completed as follows:
    a. ❑       as an individual defendant.
    b. 11 as the person sued under the fictitious name of (specify):
    c. ❑       as occupant.
    d. g      On behalf of (specify): POLICE COMMISSION OF THE CITY OF OAKLAND
            under the following Code of Civil Procedure section:
                    ❑ 416.10 (corporation)                        ❑ 415.95 (business organization, form unknown)
                    ❑ 416.20 (defunct corporation)                          111416.60
                                                                            (minor)
                               E.
                         416.30 (joint stock company/association) 0416.70 (ward or conservatee)
                    ❑ 416.40 (association or partnership)         11416.90 (authorized person)
                               2
                         416.50 (public entity)                   0415.46 (occupant)
                                                                  El other:
7. Person who served papers
   a. Name: RAUL DELEON
   b. Address: PO Box 861057, Los Angeles, California 90086
     c. Telephone number: (213) 975-9850
     d. The fee for service was: $
     e. I am:
           (1)❑        not a registered California process server.
           (2)❑        exempt from registration under Business and Professions Code section 22350(b).
           (3)         registered California process server:
                       (i) ❑ owner [i]employee                     2'
                                                                 independent contractor.
                        (ii) Registration No.:1202
                        (iii) County: SANTA CLARA
8.    Li I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
              or
9. .11        I am a California sheriff or marshal and I certify that the foregoing is true and correct.

Date: 8/14/2019                                                                                                I `\
                                                                                                               1
RAUL DELEON                                                                                                \
          (NAME OF PERSON Wki0 SERVED PAPERS/SHERIFF OR MARSHAL)                                     (SIGNATURE )




POS-010 (Rev.January 1,2007)                                                                                                    Page 2 of 2
                                                    PROOF OF SERVICE OF SUMMONS
Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 27 of 75




               $(%&"&'!#!
                   !
                     Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 28 of 75
                                                                                                                                                      11111111111111111
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name.Slate Bar number.and address):                                                         FOR COURT USE ONLY
— Harry S.Stem / Zachery A.Lopes                      SBN: 176854 / 284394
    RAINS LUCIA STERN ST. PHALLE & SILVER PC
    220 Montgomery Street, 15th Floor, San Francisco, CA 94104                                                              FILED
         TELEPHONE    .0.:415.341.9341              FAX NO.:925.609.1690
                                                                                                               ALAIV1EDA COUNTY
   ATTORNEY FOR ,Name!.Petitioners. Francisco Netvete, et al.
SUPERIOR COURT OF CALIFORNIA,COUNTY OF ALAMEDA
                                                                                                                         AUG 12 . 19

                                                                                                            g--
       STREET ADDRESS: 1225 Fallon St.
       MAILING ADDRESS: 1225 I:allon St.
      CITY AND ZIP CODE:Oakland, 94612                                                                                                             RcOURT
          BRANCH NAME:Rene C.Davidson Alameda County Courthouse                                                                                        b.--
ii CASE NAME: Francisco Negrete.et al. v. City of Oakland, et al.                                                                                  ueputy


                                                                                                                                                             ig 4
                                                                                                               CASE NUMBER:
       CIVIL CASE COVER SHEET                                    Complex Case Designation
  X      Unlimited             I
                          I Limited                                                                                                           lq°36
         (Amount            (Amount                    Counter             Joinder
                                                                                         JUDGE:
         demanded           demanded is         Filed with first appearance by defendant
         exceeds $25,000)   $25,000 or less)        (Cal. Rules of Court; rule 3.402)      DEPT:

                               Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
   Auto Tort                                   Contract                                                 Provisionally Complex Civil Litigation
                                                     Breach of contract/warranty (06)                  (Cal. Rules of Court,rules 3.400-3.403)
         Auto (22)
            Uninsured motorist (46)                       fEl Rule 3.740 collections (09)                     Antitrust/Trade regulation (03)
     Other PI/PD/WD (Personal Injury/Property             0      Other collections (09)                       Construction defect (10)
     Damage/Wrongtul Death) Tort                                 Insurance coverage (18)                      Mass tort (40)
     17    A• sbestos (04)                                      Other contract (37)                           Securities litigation (28)
            Product liability (24)                        Real Property                                       Environmental/Toxic tort (30)
     El M• edical malpractice (45)                              Eminent domain/Inverse                        Insurance coverage claims arising from the
     1- 1 Other PI/PD/WD (23)                                   condemnation (14)                             above listed provisionally complex case
                                                                Wrongful eviction (33)                        types (41)
      Non-PI/PD/WD (Other) Tort
                                                              Other real properly (26)                  Enforcement of Judgment
            Business tort/unfair business practice (07)
            Civil rights (08)                           Unlawful Detainer                               n     Enforcement of judgment (20)
            Defamation (13)                                   Commercial (31)                           Miscellaneous Civil Complaint
            Fraud (16)                                    El     Residential (32)                       El    RICO (27)
            Intellectual property (19)                           Drugs (38)                             0     Other complaint (not specified above)(42)
     O      Professional negligence (25)                  Judicial Review
           Other non-PI/PD/WD tort (35)                   a      Asset forfeiture (05)
                                                                                                        Miscellaneous Civil Petition
                                                                                                        0Partnership and corporate governance (21)
      Employment                                                 Petition re: arbitration award (11)
                                                                                                              Other petition (not specified above)(43)
           W• rongful termination (36)                      X Writ of mandate (02)
     ri  Other employment (15)                           Other judicial review (39)
2. This case 0is                           I
                            I X is not complex under rule 3.400 of the California Rules of Court. If the case is complex; mark the
   factors requiring exceptional judicial management:
   a.1- 1 Large number of separately represented parties              d.        El
                                                                               Large number of witnesses
   b.       Extensive motion practice raising difficult or novel e.            Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve                      in other counties,states, or countries; or in a federal court
   c.       Substantial amount of documentary evidence                f.       Substantial postjudgment judicial supervision

3.    Remedies sought (check all that apply): a.T1 monetary b.ri nonmonetary; declaratory or injunctive relief                                       c.        punitive
4.    Number of causes of action (specify):Two
5.    This case 1- 1 is       X is not a class action suit.
6.    If there are any known related cases; file and serve a notice of related case.(You may use form CM-015.)
Date:A Ligust 12,2019                                                                                                   1

Zachery A.Lopes
                                   (TYPE OR PRINT NAME)                                                (SIGNATURE   F PArITY OR ATTORNEY FOR PARTY)
                                                                           NOTICE
 • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex under rule 3.400 et seq.of the California Rules of Court,you must serve a copy of this cover sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case,this cover sheet will be used for statistical purposes only.
                                                                                                                                                                  Page 1 of 2
                                                                                                                    Cal. Rules of Conn.rules 2.30.3.220. 3.400-3.403.3.740:
Form Adopted for Mandatory Use
  Judicial Council of California
                                                          CIVIL CASE COVER SHEET                                            Cal. Standards of Judicial Administration.sly.3.10
   CM010(Rey.July 1.20071                                                                                                                                 namcourtinfo.co.gov
                                                                                                                                             Westlaw DO< 8, Fenn F3uilder•
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 29 of 75
                                                                                                111I1111,
                                                                                                     281,61181,1!1111
     Harry S. Stern, SBN 176854
     Zachery A.Lopes, SBN 284394                                              11"F        171
 2   RAINS LUCIA STERN
                                                                       A1-z1..,v1EDA COUNTY
 3   ST.PHALLE & SILVER,PC
     220 Montgomery Street, 15th Floor
                                                                                      ?   7_019
 4   San Francisco, CA 94104
                                                                                                  COITT
     Telephone: 415.341.9341                                              K 01• tHE S1.11
 5   Facsimile: 925.609.1690
 6
     Email: HStern@RLSlawyers.com                                             1,444
            ZLopes@RLSlawyers.com
 7
     Attorneys for Petitioners
 8

 9                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
I0                                          COUNTY OF ALAMEDA
II
     FRANCISCO NEGRETE,WILLIAM BERGER,                 CASE   No iZki D5
12
     BRANDON H      CRAIG TANAKA,JOSEF                                   Or)
13   PHILLIPS;                                         VERIFIED PETITION FOR WRIT OF
                                                       TRADITIONAL MANDATE; COMPLAINT FOR
14                       Petitioners,                  DECLARATORY RELIEF

15          v.                                         [CODE CIV.PROC.§§1085,10601
16
     CITY OF OAKLAND; POLICE COMMISSION OF
17   THE CITY OF OAKLAND; DOES 1 THROUGH 10,
     INCLUSIVE;
18
                         Respondents.
19

20

21          Petitioners Francisco Negrete, William Berger, Brandon Hraiz, Craig Tanaka,and Josef

22   Phillips (collectively,"Petitioners") seek a writ of traditional mandate pursuant to Code of Civil

23   Procedure section 1085,directed to and against Respondents City of Oakland,the Police Commission

24   of the City of Oakland, and Does 1 through 10 (collectively, "Respondents"),commanding them to

25   comply with the statutory procedure by which Oakland police officers are investigated for allegations

26   of workplace misconduct and disciplined as set forth in the City of Oakland's Charter and Municipal

27   Code. Petitioners also seek a judicial declaration establishing the proper application of specified

28   provisions of the City of Oakland's Charter and Municipal Code relative to the investigation and


                                 VERIFIED PETITION FoR WRIT OF TRADITIONAL.MANDATE
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 30 of 75




 1   discipline of Oakland police officers.

 2          On or about March I I, 2018, Petitioners responded to a concerned resident's call about a man

 3   who was holding a firearm and situated between two residential buildings. Upon arriving on scene and

 4   confirming that the suspect was armed with a pistol, Petitioners set a perimeter and engaged in a

 5   concerted effort to disarm the suspect and bring him into custody without incident or the need for

 6   force. After peacefully attempting to disarm the suspect. including multiple direct commands to "get

 7   your hand off the gun," the suspect failed to comply and instead pointed the firearm towards the

 8   officers, prompting Petitioners Negrete. Berger. Hraiz and Tanaka to discharge their firearms in self-

 9   defense,and Petitioner Phillips to fire a non-lethal (bean bag) round in self-defense. The suspect died

10   on scene.

11          Following the incident, the Oakland Police Department ("Department") initiated both a

12   criminal investigation and administrative investigation into Petitioners' use of force. Both

13   investigations, conducted separately, concluded that Petitioners' force was lawful and within

14   Department policy.The Department's Executive Force Review Board — comprised of high-level

15   Department command officers — and the Chief of Police separately agreed that Petitioners' force was

16   lawful and within Department policy. The Office of the District Attorney of Alameda County, in its

17   separate and independent investigation, also concluded that Petitioners' force was lawful.The City of

18   Oakland's Community Police Review Agency — the investigative agency for the Police Commission of

19   the City of Oakland —also concluded that Petitioners' force was lawful and within Department policy

20   following its own independent investigation. In all, six different investigations concluded that

21   Petitioners'force was lawful and within Department policy.

22          Despite these consistent findings, the City of Oakland's Police Commission directed the Chief

23   of Police to terminate Petitioners' employment.As directed. the Chief of Police notified Petitioners

24   that the City of Oakland intended to terminate their employment. Respondents' actions are unlawful

25   for two reasons.

26          First, the Police Commission does not have _jurisdiction to determine discipline in this case.

27   Pursuant to the City of Oakland's Charter and Municipal Code.the Police Commission may only direct

28   disciplinary action where its investigative agency (Community Police Review Agency) and the Chief


                               VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 31 of 75




     of Police disagree as to the inveskatory findings or proposed discipline. In this case, however, both

 2   the Police Commission's investigative agency and the Chief of Police agreed that Petitioners' force

 3   was lawful and within Department policy. and therefore no misconduct occurred. Second,even if the

 4   Police Commission had lawful jurisdiction, pursuant to the City of Oakland's Charter and Municipal

 5   Code,the Police Commission's disciplinary determination must be based solely on the record

 6   presented by its investigative agency and the Chief of Police. In this case, the Police Commission

 7   explicitly relied on information other than that presented by its investigative agency and the Chief of

 8   Police.

 9             Respondents' notified intent to terminate Petitioners' employment violates the City of

10   Oakland's Charter and Municipal Code. Petitioners are entitled to a final determination that their use of

11   force was lawful and within Department policy.

12             Petitioners allege as follows:

13                                                   PARTIES

14                    Petitioner Francisco Negrete is currently employed as a permanent non-probationary

15   Police Sergeant by the City of Oakland,and is a peace officer pursuant to Penal Code section 830.1 .

16   He has been employed as a peace officer for approximately eleven years.

17             2.     Petitioner William Berger is currently employed as a permanent non-probationary

18   Police Officer by the City of Oakland, and is a peace officer as defined by Penal Code section 830.1 .

19   He has been employed in this capacity for approximately five years.

20          3.        Petitioner Brandon Hraiz is currently employed as a permanent non-probationary Police

21   Officer by the City of Oakland, and is a peace officer as defined by Penal Code section 830.1. He has

22   been employed in this capacity for approximately five years.

23             4.     Petitioner Craig Tanaka is currently employed as a permanent non-probationary Police

24   Officer by the City of Oakland, and is a peace officer as defined by Penal Code section 830.1 . He has

25   been employed in this capacity for approximately four years.

26             5.     Petitioner Josef Phillips is currently employed as a permanent non-probationary Police

27   Officer by the City of Oakland,and is a peace officer as defined by Penal Code section 830.1 . I-le has

28   been employed in this capacity for approximately four years.

                                                          3
                                 VERIFIED PETITION FOR WRIT Or TRADITIONAL.MANDATE
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 32 of 75




 1          6.      Respondent City of Oakland ("City") is a political subdivision of the State of California

 2   duly constituted and operating as a charter city pursuant to Article XI, Sections 3, 5,6 and 7 of the

 3   Constitution of the State of California.

 4          7.      Respondent Police Commission of the City of Oakland ("Commission") is a subdivision

 5   of the City governed by and operating pursuant to Section 604 of the Charter of the City of Oakland

 6   ("Charter") and Chapters 2.45 and 2.46 of the City's Municipal Code.

 7          8.      Respondents designated Does 1 through 10, inclusive, are presently unknown to

 8   Petitioners and are sued under such fictitious names. Each Respondent designated Doe was an agent,

 9   servant or employee of the City and/or Commission,and in doing the things hereinafter alleged, were

10   acting within the scope of their authority with the permission and consent of the City and Commission.

II   Each Respondent designated doe is responsible in some manner for the actions alleged herein and is

12   subject to the relief and orders requested by Petitioners. Petitioners will amend this Petition to allege

13   the true names and capacities of Does 1 through 10 when ascertained.

14                                        GENERAL ALLEGATIONS

15                       ARTICLE XI OF THE CONSTITUTION OF THE STATE OF CALIFORNIA

16          9.      At all times relevant, Article Xl,Section 3(a) of the Constitution of the State of

17   California provided in pertinent part that the provisions of an adopted city charter "are the law of the

18   State and have the force and effect of legislative enactments."

19           10.    At all relevant times, Article XI, Section 5(a) of the Constitution of the State of

20   California provided in pertinent part that city charters may "provide that the city governed thereunder

21   may make and enforce all ordinances and regulations in respect to municipal affairs, subject only to

22   restrictions and limitations provided in their several charters," and that, "with respect to municipal

23   affairs" city charters "shall supersede all laws inconsistent therewith."

24           I I.   At all times relevant, Article XI,Section 5(b) of the Constitution of the State of

25   California provided in pertinent part that city charters may provide for "the constitution, regulation,

26   and government of the city police force," and that "plenary authority is hereby granted, subject only to

27   the restrictions of [Article XI], to provide therein or by amendment thereto, the manner in which,the

28   method by which,the times at which,and the terms for which the several municipal officers and

                                                        4
                               VERIFIED PETITION FOR wRIT Or TRADITIONAL MANDATE
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 33 of 75




 1   employees whose compensation is paid by the city shall be elected or appointed, and for their removal,

 2   and for their compensation, and for the number of deputies,clerks and other employees that each shall

 3   have.and for the compensation. method of appointment.qualifications. tenure of office and removal of

 4   such deputies, clerks and other employees."

 5          12.     At all times relevant, Article XI, Section 6 of the Constitution of the State of California

 6   provided that "all cities [] may consolidate as a charter city [] as provided by statute."

 7          13.     At all times relevant. Article XI, Section 7 of the Constitution of the State of California

 8   provided that cities "may make and enforce within its limits all local, police,sanitary, and other

 9   ordinances and regulations not in conflict with general laws."

10                                         CITY CHARTER AND MUNICIPAL CODE

II           14.    At all times relevant, Article I, Section 106 "General Powers" of the Charter provided:

12
                    The City shall have the right and power to make and enforce all laws and
13                  regulations in respect to municipal affairs, subject only to the restrictions
14                  and limitations provided in this Charter; provided, that nothing herein
                    shall be construed to prevent or restrict the City from exercising or
15                  consenting to, and the City is hereby authorized to exercise, any and all
                    the rights, powers and privileges heretofore or hereafter granted or
16                  prescribed by the general laws of the State including those specifically
                    applicable to general law cities; provided, also, that where the general
17
                    laws of the State provide a procedure for the carrying out and the
18                  enforcement of any rights or powers belonging to the City, said
                    procedure shall control and be followed unless a different procedure
19                  shall have been provided in the Charter or by ordinance.

20                  It is the intention of the people in adopting this section to take advantage
21                  of the provisions of Section 6 of Article X1 of the Constitution of the
                    State of California giving cities Home Rule as to municipal affairs.
22

23           15.    At all times relevant, Article 5,Section 503 "Powers of Appointment and Removal" of

24   the Charter provided:

25
                    The City Administrator shall be responsible to the Council for the proper
26                  and efficient administration of all affairs of the City under his
                    jurisdiction, and shall, subject to the provisions of Article IX of this
27
                    Charter and except as otherwise provided in this Charter, have the power
28                  to appoint, assign, reassign, discipline and remove all directors or heads

                                                           5
                                VERIFIED PETITioN FOR WRIT OF TRADITIONAL,MANDATE
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 34 of 75




 1                     of departments and all employees under his jurisdiction. He may
                       delegate to directors or other department heads responsible to him/her
 2                     the authority to appoint, discipline and remove subordinate employees,
 3                     subject to the provisions of Article IX of this Charter.

 4           16.       In November of 2016,City residents passed a Charter amendment entitled "Measure

 5   LL." Broadly, Measure LL amended the Charter by adding a new provision — Section 604 "Police

 6   Commission" — establishing the Commission,the Community Police Review Agency ("Agency"),and

 7   setting forth a detailed procedure for the investigation of allegations of workplace misconduct against

 8   sworn members of the Department and disciplinary determinations following such investigations.

 9           17.       Section 604 generally empowers the Commission to:(a) review Department policies

10   and procedures governing use of force, profiling and general assemblies,and propose changes for

II   submission to the City Council for approval or rejection,(b) review and comment on other Department

12   policies and procedures.(c) conduct public hearings on Department policies and procedures,(d)

13   review the Mayor's proposed Department budget,(e) require the Chief of Police to submit annual

14   reports for review,(f) oversee the Agency,and (g) act separately or jointly with the Mayor to remove

15   the Chief of Police under specified conditions.

16           18.       Section 604 generally empowers the Agency,as the Commission's investigative body,

17   to investigate public complaints alleging misconduct by sworn members of the Department. Upon

18   completion of an investigation, the Agency is required to issue written findings and proposed

19   discipline to the Commission and the Chief of Police.

20           19.       Section 604 also empowers the Chief of Police to investigate the conduct of Department

21   sworn employees, by stating that "[n]othing herein shall prohibit the Chief of Police or a commanding

22   officer from investigating the conduct of a Department sworn employee under his or her command....

23          20.        For final disciplinary determinations, Section 604 sets forth a bifurcated process. If the

24   Chief of Police and Agency are in agreement as to the investigatory findings and proposed discipline.

25   the process is complete, and the Chief of Police notifies the subject sworn member(s) of the

26   disposition. If             is imposed,the sworn member is then entitled to invoke pre- and post-

27   deprivation due process and administrative appeal rights to contest that discipline. If, on the other

28   hand, the Chief of Police and Agency are in disagreement as to the investigatory findings and/or

                                                             6
                                  VERIFIED PEEITION   Foil WRIT OF TRADITIONAL   mANDATI...
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 35 of 75




 1   proposed discipline, the matter is submitted to a "Discipline Committee" ("Committee") comprised of

 2   three members of the Commission.The Committee is then tasked with resolving the dispute and

 3   delivering its determination to the Chief of Police to notify the subject sworn member(s) and

 4   commence the administrative process if discipline is imposed.

 5          21 .      Section 604(g)(I) states "[i]f the Chief of Police agrees with the Agency's findings and

 6   proposed discipline, he or she shall send to the subject officer notification of findings and intent to

 7   impose discipline." Section 604(g)(2) states "[i]f the Chief of Police disagrees with the Agency's

 8   findings and/or proposed discipline,the Chief of Police shall prepare his or her own findings and/or

 9   proposed discipline which shall be submitted to a Discipline Committee comprised of three

10   Commissioners ... The Agency's findings and proposed discipline shall also be submitted to the

11   Discipline Committee which shall review both submissions and resolve any dispute between the

12   Agency and the ChiefofPolice." (Emphasis added.)

13          22.       The Committee's determination must be based solely on the record presented by the

14   Chief of Police and the Agency.The Committee does not have the authority to conduct its own

15   investigation.

16          23.       In or around July 2018,the City Council adopted Ordinance No.13498,enacting two

17   new chapters — Title 11, Chapter 2.45 "Oakland Police Commission" and Chapter 2.46 "Community

18   Police Review Agency" — of the City's Municipal Code to implement the terms of Section 604.

19          24.       Chapters 2.45 and 2.46 largely replicate the investigatory and discipline determination

20   provisions of Charter Section 604. Specifically, it restates the bifurcated process by which

21   investigative findings and disciplinary determinations are made — either by agreement between the

22   Chief of Police and Agency,or determination by the Committee where the Chief of Police and Agency

23   disagree.

24          25.       Chapter 2.45.130 states directly that "Discipline Committees shall decide any dispute

25   between the Agency and the Chief regarding the proposed or final findings or proposed or final level of

26   discipline to be imposed on a subject officer." (Emphasis added.)

27          26.       Chapter 2.45.140(C) states that "[a]fter the investigation of a complaint has been

28   completed and a decision has been made regarding the proposed findings and the proposed level of

                                                          7
                                VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 36 of 75




 1   discipline [], either by agreement between the Chiefand the Agency or by decision ofthe Discipline

 2   Committee,the Chief shall send a notice of intent to impose discipline or a notice of intent to terminate

 3   to the subject officer." (Emphasis added.)

 4          27.      After the required notices of intent to impose discipline have been provided to the

 5   subject sworn member,Chapter 2.45.140 sets forth the pre-disciplinary administrative "Skelly" process

 6   pursuant to Skelly v. Slate Personnel Bd.(1975) 15 Cal.3d 194. Specifically, Chapter 2.45.140 states

 7   that the "Skelly report" completed after a Skelly hearing "shall be submitted to the Chief and to the

 8   Agency Director if the Chief and Agency Director agreed on the Proposed Discipline," to come to a

 9   final disciplinary decision. If the Chief and Agency Director cannot agree,then the Committee is

10   tasked with reviewing the Skelly report and determining final discipline. If, however,the Committee

II   decided the proposed discipline,then it receives the Skelly report directly.

12          28.      Chapter 2.45.140(F) states that "[a]fter final discipline has been determined by either

13   the agreement ofthe Agency Director and the Chief or by the Discipline Committee [] the

14   complainants(s) shall be informed of the disposition of the complaint." (Emphasis added.)

15          29.      Chapter 2.45 defines the term "Chief'as "Chief of Police of the Oakland Police

16   Department."

17          30.      Chapter 2.45 also reaffirms the Commission's authority to remove the Chief of Police

18   under specified conditions, annually review the performance of the Chief of Police, and direct the

19   preparation of the Chief of Police's annual report to the Commission.

20                MARCH 2018 OFFICER INVOLVED SHOOTING AND SUBSEQUENT INVESTIGATIONS

21          31.      On or about March 1 1,2018, Petitioners were dispatched to a scene involving a suspect

22   armed with a pistol. The incident culminated in Petitioners Negrete, Berger, Hraiz and Tanaka

23   discharging their firearms ("OIS"), resulting in the death of the armed suspect. Petitioner Phillips

24   discharged a non-lethal projectile (bean bad) round.

25          32.      In response to the 01S,.the Department immediately commenced both an administrative

26   investigation through its Internal Affairs Division ("IAD"),and a separate criminal investigation

27   through its Criminal Investigations Division ("CID") into Petitioners' use of force and conduct during

28   the incident.

                                                          8
                                VERIFIED PEErrioN FOR WM' Or TRADITIONAL MANDATE
           Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 37 of 75




 1          33.     Additionally, pursuant to Department policy, the Department convened an "Executive

 2   Force Review Board"("EFRB") to administratively investigate and review the incident and

 3   Petitioners' use of force. The EFRB was comprised of three "voting members" — a Field Operations

 4   Deputy Chief, and two Patrol Captains. The EFRB also included seven "non-voting members" — the

 5   Department's Training Division Commander (Captain),IAD Commander (Captain), Force

 6   Investigations Commander (Lieutenant), and a technical writer, video technician, use of force

 7   coordinator, and an attorney from the City Attorney's Office. A retired United States Magistrate Judge

 8   attended the EFRB proceedings as a neutral observer.

 9          34.     The IAD investigation of Petitioners' use of force was completed in or around October

I0   2018.That investigation concluded that each Petitioner's use of force was objectively reasonable under

I1   the law and in compliance with Department policy.IAD concluded that each Petitioner be

12   "exonerated" of the allegation that they used unreasonable or unlawful force.

13          35.     The CID Investigation of Petitioners' use of force was also completed in or around

14   October 2018.That investigation also concluded that each Petitioner's use of force was objectively

15   reasonable under the law.

16          36.     The EFRB reviewed the IAD and CID investigations, including analyzing body worn

17   camera video of the 01S, witness statements,sworn personnel statements, and the analysis and

18   testimony from Department-designated subject matter experts on topics such as patrol tactics, firearm

19   deployment,and critical incident training, among others. In or around February 2019,the EFRB issued

20   a report which unanimously concluded that each Petitioner's use of force was objectively reasonable

21   under the law and in compliance with Department policy, and that each Petitioner was "exonerated" of

22   the allegation that they used unreasonable or unlawful force.

23          37.     Also in or around February 2019, pursuant to Charter Section 604(a)(3) the

24   Department's Chielof Police issued an addendum to the EFRB's Report following her separate review

25   of the incident in which she agreed with the EFRB's conclusion that each Petitioner's use of force was

26   objectively reasonable and in compliance with Department Policy,and therefore that each Petitioner

27   was "exonerated" of the allegation that they used unreasonable or unlawful force.

28   ///

                                                       9
                              VERIFIED PEEITION FOR WRIT OF TRADITIONAL MANDATE
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 38 of 75




            38.     On or about March 6,2019,the Alameda County District Attorney's Office ("DA")

2    issued its own independent analysis of the OIS,also finding that the use of force was reasonable and

3    lawful. and therefore formally declining to pursue criminal charges against Petitioners Negrete, Berger,

4    Hraiz and Tanaka. Petitioner Phillips, having only discharged a non-lethal projectile, was not a subject

5    of the DA's investigation.

6           39.     On or about April 22,2019,the Commission's investigative body — the Agency — issued

7    its own independent analysis of the OIS,also finding that each Petitioner's use of force was objectively

8    reasonable and in compliance with Department policy,and therefore that each Petitioner was

9    "exonerated" of the allegation that they used unreasonable or unlawful force — conforming exactly to

10   the findings of the Department's Chief of Police.

II          40.     Accordingly,six separate and independent reviews of Petitioners' use of force — IAD,

12   CID,EFRB,Chief of Police, DA,and Agency — unanimously concluded that each of the Petitioners'

13   use of force was lawful. Every City administrative review of the force used — IAD,EFRB,Chief of

14   Police, Agency — unanimously "exonerated" each Petitioner of the allegation that they used

15   unreasonable or unlawful force.

16          41 .    Department policy defines a finding of "exoneration" to mean that "[a] preponderance

17   of the evidence proves that the alleged conduct occurred but that the conduct was justified, lawful, or

18   proper."

19                        PETITIONERS' PLACEMENT ON INVOLUNTARY ADMINISTRATIVE LEAVE

20          42.     Despite being unanimously exonerated by every City administrative review of the OIS,

21   beginning on or about March 12,2019,the Chief of Police placed each Petitioner on involuntary

22   administrative leave, suspended their peace officer powers, and restricted their access to Department

23   facilities to that of a private citizen. Each Petitioner was informed that these actions were being taken

24   in furtherance of the OIS investigation, without further detail.

25          43.     In a letter dated June 1 1, 2019,with Petitioners still on administrative leave, Petitioners'

26   counsel sent a letter to the Chief of Police demanding immediate reinstatement in light of the Charter

27   and Municipal Code.their unanimous exoneration by the Chief of Police and Agency of unreasonable

28   force allegations, and their right to be free from punitive action absent due process and the opportunity

                                                         10
                               VERIFIED PETITION FOR WRIT oF TRADmoNAL MANDATE
           Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 39 of 75




     of administrative appeal.

 2          44.      The next day,the Chief of Police responded via email that she was "recused from this

 3   matter" without further explanation. and she "should not be included in any further communication

 4   regarding this OIS." The Chief of Police also stated that she had forwarded the letter to "Chief

 5   Warshaw," and directed Petitioners' counsel to "reach out" to the City Attorney's Office.

 6          45.      In a letter dated June 28.2019 to the City Attorney, Petitioners' counsel again

 7   demanded Petitioners' reinstatement, and attached the prior June 1 1,2019 letter sent to the Chief of

 8   Police. The City Attorney's Office never responded to the June 28,2019 letter.

 9                                          THE COMPLIANCE DIRECTOR

10          46.     The Chief of Police's mention of "Chief Warshaw" referred to Robert Warshaw,the

11   Compliance Director appointed by the United States District Court, Northern District of California

12   ("District Court") to facilitate the City's compliance with a "Negotiated Settlement Agreement"

13   ("NSA")entered into between the City as a party defendant and plaintiffs in the matter of Delphine

14   Allen, et al. v. City of Oakland, el al., Case No.C00-4599 ("Allen").

15          47.     Over sixteen years ago, in or around January 2003,the City as a party defendant settled

16   the Allen plaintiffs' allegations of a "pattern and practice" of civil rights violations with a monetary

17   payment and execution of the NSA.The NSA,generally,sets forth various "tasks" to be completed by

18   the Department in furtherance of establishing and maintaining constitutionally-compliant police

19   practices.

20          48.     To facilitate compliance with these tasks, the NSA established the position of

21   "Monitor" and set forth the Monitor's duties, responsibilities and authority. The NSA states that the

22   Monitor "is not intended to [] replace or take over the role or duties of the Chief of Police or other

23   police or City officials."

24          49.      The NSA also states that its terms are not "intended to alter the existing collective

25   bargaining agreement between the City and [Department] member/employee bargaining units or to

26   impair the collective bargaining rights of[Department] member/employee bargaining units under state

27   law or local law."

28   ///

                                                           II
                                  VERIFIED PEFITION FOR WRIT OF TRADITIONAL.MANDATE
           Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 40 of 75




 1          50.     The NSA contemplates Monitor review of Department use of force investigations,

 2   stating that should the Monitor determine that any such investigation is inadequate under the NSA,the

 3   Monitor shall confer with the Chief of Police, among other Department officials. and prepare a

 4   confidential memorandum to the Department and District Court.The Monitor's evaluation of such

 5   investigations is for the purpose of "assisting the Chief of Police on conducting future investigations,

 6   and shall not obligate the Department to reopen or re-adjudicate any investigation."

 7          51 .    In an order dated January 24,2012 the District Court conferred additional authority on

 8   the Monitor beyond that set forth in the NSA.Specifically,the District Court directed the Department

 9   to "consult" with the Monitor on "personnel decisions," including "disciplinary actions in Class 1

10   misconduct cases" such as using lethal force in violation of Department policy. The District Court

11   further directed a procedure to review any City decision implemented against the recommendation of

12   the Monitor. The District Court's January 24,2012 order states in pertinent part:

13                  "the Court now confers additional authority on the Monitor as follows:
14
                    ...effective immediately, the Chief must regularly consult with the
15                  Monitor on all major decisions that may impact compliance with the
                    NSA,including but not limited to:
16

17

18                         Personnel decisions, including promotions, engagement of
                    consultants, and disciplinary actions in Class I misconduct cases;
19

20
                    If, after consultation with the Monitor, the Chief intends to take action
21
                    against the Monitor's recommendation, then the Monitor shall discuss
22                  the intended action with the City Administrator and Mayor...

23                  If the City ultimately implements a decision against the Monitor's
                    recommendation, then the Court may schedule a hearing to determine
24
                    whether it should order that the Monitor's recommendation be
25                  implemented. At any such hearing, the City will bear the burden of
                    persuading the Court that its failure to follow the Monitor's
26                  recommendation will not have a negative impact on the City's
                    compliance efforts.
27

28   ///

                                                       12
                               VERIFIED PETITION FOR Warr OF TRADITIONAL MANDATE
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 41 of 75




 1          52.        In an order dated December 12,2012,the District Court established the position of

 2   Compliance Director, which was vested with "the same rights and privileges as have already been

 3   agreed to and/or ordered with respect to the Monitor...." In addition to having authority to remove the

 4   Chief of Police,the Compliance Director was vested with the authority to direct action by the City or

 5   Department to facilitate compliance with the NSA.The District Court's December 2012 order states in

 6   pertinent part:

 7
                       The Compliance Director will have the authority to direct specific
 8                     actions by the City or OPD to attain or improve compliance levels. or
 9                     remedy compliance errors, regarding all portions of the NSA and
                       AMOU, including but not limited to: ... (2) personnel decisions,
10                     including but not limited to promotions; engagement of consultants;
                       assignments; findings and disciplinary actions in misconduct cases and
II                     use-of-force reviews; the discipline or demotion of OPD officers holding
                       the rank of Deputy Chief and Assistant Chief; and the discipline,
12
                       demotion,or removal of the Chief of Police...
13

14          53.        The additional authority relating to "findings and disciplinary actions in misconduct

15   cases and use-of-force reviews" conferred on the Compliance Director by the District Court's

16   December 12,2012 Order was not part of the NSA agreed to between the Allen plaintiffs and the City.

17          54.        The District Court's December 12,2012 order also reaffirmed that Department

18   employees'collective bargaining rights cannot be impaired, stating in pertinent part:

19                     the Compliance Director's exercise of authority will be limited by the
                       following:
20

21
                       b. Members of the OPD up to and including the rank of Captain will
22                     continue to be covered by the Meyers-Milias-Brown Act, the collective
                       bargaining agreement, and OPOA members' rights to arbitrate and
23                     appeal disciplinary action. The Compliance Director will have no
                       authority to abridge, modify, or rescind any portion of those rights for
24                     these members.
25
                       c. The Compliance Director will have no authority to rescind or
26                     otherwise modify working conditions referenced in the labor agreements
                       between the City and the OPOA as those contracts relate to any member
27                     up to and including the rank of Captain. "Working conditions" include
                       the rights identified in the above subparagraph, as well as salary, hours,
28
                       fringe benefits, holidays, days off,etc.
                                                           13
                                  VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
           Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 42 of 75




             55.      In an order dated July 22,2014.the District Court "reiterate[d]" that the Department

 2   and City "will not implement any of the types of changes or actions identified in the January 24,2012

 3   order without the Compliance Director's direction or approval." The order specifically identifies such

 4   "actions" as including "disciplinary actions in Class 1 misconduct cases." The District Court instructed

 5   the City and Department that "no discipline in Class I misconduct cases can be imposed absent the

 6   Compliance Director's direction or approval. If the City disagrees with the Compliance Director, it

 7   must follow the dispute resolution process set forth in the December 12, 2012 order." The District

 8   Court's instruction regarding the Compliance Director's "direction or approval" in misconduct cases

 9   was not part of the NSA agreed to between the Allen plaintiffs and City.

10           56.      In the instant case, in addition to the Chief of Police,the Compliance Director also

11   issued an addendum to the EFRB's OIS Report. The Compliance Director claimed that each Petitioner

12   violated the Department's use of force policy. The addendum does not set forth any recommended

13   discipline.

14                 THE CITY'S NOTIFICATION OF INTENT TO TERMINATE PETITIONERS' EMPLOYMENT

15           57.      Beginning on or about July 1 1,2019,each Petitioner was served with a letter signed by

16   the Chief of Police asserting that the City "intends to terminate" their employment.The letters further

17   stated that the intended termination "result[ed] from the [sic] Oakland Police Commission Discipline

18   Committee and its review of the Agency investigation of the 01S, which had determined that their

19   conduct was "out of compliance, in violation of Oakland Police Department rules, regulations,or

20   policies." The letters informed Petitioners that "[a] date and time for [their] Skelly 1-learing[s] will be

21   scheduled shortly," and that they would be "notified in ample time to respond to the facts contained in

22   this letter."

23           58.      None of the Petitioners were provided any factual or analytical basis for the City's

24   decision to terminate, or how such a determination was made following their unanimous exoneration

25   of unreasonable force allegations by IAD.EFRB.Chief of Police, and AGENCY.

26           59.      Shortly thereafter,each Petitioner separately demanded Skelly materials. After a

27   requested clarification on the process by which Skelly materials would be provided, the City

28   ///

                                                         14
                                 VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 43 of 75




 1   Attorney's Office informed Petitioners' counsel that IAD is compiling the Skelly materials separately

 2   for each client.

 3           60.    In email correspondence dated July 17, 2019.in advance of waitinu on IAD to complete

 4   the entire Skelly packet for each Petitioner, Petitioners' counsel specifically requested to be provided

 5   "any documents reflecting the bas[is] or reasons for the Police Commission's disciplinary decisions ...

 6   In other words, ifthe Commission issued an analysis, report, findings, etc., or anything similar, for

 7   each individual case or the [OIS] as a whole, we're most immediately interested in reviewing that."

 8   The City Attorney's Office did not respond to that specific request.

 9    THE CITY'S PUI3LIC DISSEMINATION OF Two VERSIONS OF THE DISCIPLINE COMMinn's "FINDINGS"

10           61 .   The next day,July 18,2019,the City publicly released the Committee's "findings" with

II   respect to its review of the OIS. Petitioners first read about the purported bases for the City's noticed

12   intent to terminate their employment in various news media, as they had still not received the

13   document itself from their employer.Nor had the City Attorney's Office responded to Petitioners'

14   counsel's request for that very document the day prior. Petitioners' counsel downloaded the

15   Committee's findings from a City website address provided by a news reporter.

16           62.    The July 18,2019 document setting forth the Committee's findings ("Initial Committee

17   OIS Report") was identified on the City's website as "Discipline Committee Report

18   Recommendation." Its analysis of the facts of the OIS began mid-sentence at the top of page 5,despite

19   the document's sequential numbering. Ultimately, the document stated that the Committee found each

20   Petitioner's use of force was "out of compliance with [Department] policy," and concluded that

21   termination was the appropriate discipline.

22           63.    Notably, the document included an express statement of the Committee's asserted

23   jurisdiction — it claimed that the Compliance Director's review of the incident "stand[s] in the place" of

24   the Department's — thereby creating "conflicting findings and proposed discipline by [the Agency] and

25   Chief Warshaw" affording it jurisdiction to decide the matter.

26          64.     The document lists three separate reports by the Compliance Director setting forth his

27   review:(I) the February 19, 2019 addendum to the EFRB report,(2) a June 12,2019 Memorandum Re

28   Discipline, and (3) a June 27,2019 supplemental document to his earlier report and memorandum.

                                                           15
                               N'ER I VIED PETITION FOR WRIT OF TRADITIONAL MANDATE
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 44 of 75




 1             65.   Neither Petitioners nor their counsel have been provided a June 12,2019

 2   "Memorandum Re Discipline" or a June 27,2019 "supplemental document." This,despite Petitioners'

 3   counsel's June 1 I. 2019 letter to the Chief of Police which she forwarded to the Compliance Director

 4   that same day,and June 28,2019 letter to the City Attorney's Office.

 5             66.   On July 25,2019,the City Attorney's Office informed Petitioners' counsel that a

 6   "revised" document setting forth the Committee's findings was released ("Revised Committee OIS

 7   Report"), and provided a link to the City's website.This document was identified on the City's website

 8   as "OPC — Discipline Committee Memo." The findings and disciplinary decision for each Petitioner

 9   remains the same in the revised document.

10             67.   Petitioners remain in administrative leave status, and as of the filing of this Petition,

II   have not received the requested Skelly materials and Skelly Hearing dates have not been set.

12                                        TRADITIONAL MANDATE

13                                        Code of Civil Procedure § 1085

14             68.   Petitioners reallege and incorporate paragraphs I through 67 as though fully set forth

15   herein.

16             69.   Pursuant to the express terms of Section 604 of the Charter, Committees may only be

17   established to make disciplinary determinations for Department sworn personnel where the Chief of

18   Police and Agency are in disagreement as to investigatory findings or proposed discipline. If the Chief

19   of Police agrees and the Agency agree on the findings and proposed discipline, the Chief of Police is

20   vested with final decision-making authority and the Committee does not have jurisdiction.

21             70.   Pursuant to the express terms of Title II, Chapter 2.45 "Police Commission" of the

22   Municipal Code,Committees may only be established to make disciplinary determinations for

23   Department sworn personnel where the Chief of Police and Agency are in disagreement as to

24   investigatory findings or proposed discipline. Chapter 2.45.130 states directly that "Discipline

25   Committees shall decide any dispute between the Agency and the Chief regarding the proposed or final

26   findings or proposed or final level of discipline to be imposed on a subject officer."

27             71.   Chapter 2.45.140(C) states that "[a]lier the investigation of a complaint has been

28   completed and a decision has been made regarding the proposed findings and the proposed level of

                                                         16
                                VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 45 of 75




     discipline []; either by agreement between the Chiefand the Agency or by decision of the Discipline

 2   Committee,the Chief shall send a notice of intent to impose discipline or a notice of intent to terminate

 3   to the subject officer." (Emphasis added.) Chapter 2.45.140(F) states that "[a]fter final discipline has

 4   been determined by either the agreement ofthe Agency Director and the Chief or by the Discipline

 5   Committee [] the complainants(s) shall be informed of the disposition of the complaint." (Emphasis

 6   added.)

 7          72.     The Committee's reliance on the Compliance Director's review of Petitioners' conduct

 8   during the OIS violates the Charter and Municipal Code. Pursuant to Section 604 of the Charter and

 9   Chapter 2.45 of the Municipal Code,the Chief of Police means the "Chief of Police of the Oakland

10   Police Department." Neither the Charter nor Chapter 2.45 or 2.46 of the Municipal Code grant any

II   authority to, or mention,the Compliance Director appointed in the Allen litigation to facilitate

12   compliance with a settlement aareement between two litigants. Moreover,even where properly

13   constituted, the Committee's determination must be based solely on the record presented by the Chief

14   of Police and Agency.

I5          73.     Neither the City nor the Commission were directed by the Compliance Director to take

16   any specific disciplinary action relative to Petitioners' conduct during the OIS.

17          74.     As set forth above,the Chief of Police and Agency were in agreement that Petitioners

18   are "exonerated" of the allegation that they used unlawful or non-compliant force during the OIS. Both

19   the Chief of Police and Agency agreed that such force was lawful and within Department policy.

20   Accordingly, pursuant to Section 604 of the Charter and Chapter 2.45 of the Municipal Code,

21   Petitioners have been formally exonerated and the Committee does not have jurisdiction or authority to

22   impose disciplinary action.

23          75.     Respondents have a clear, present, and ministerial duty to comply with Section 604 of

24   the Charter and Chapters 2.45 and 2.46 of the Municipal Code. Respondents also have a clear, present,

25   and ministerial duty to comply with Article Xl,Sections 3, 5,and 7 of the Constitution of the State of

26   California. The Charter represents the supreme law of the City,subject only to conflicting provisions

27   in the federal and state constitutions and to preemptive state law.

28    /

                                                         I7
                               VERIFIED PE FITION FOR WRIT OF TRADITIONAL.MANDATE
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 46 of 75




 1           76.     Respondents have at all times been able to comply,and at all times will be able to

 2   comply, with its legal obligation to abide by Section 604 of the Charter and Chapters 2.45 and 2.46 of

 3   the Municipal Code. Petitioners have demanded that Respondents so comply.and they have refused.

 4   There are no conflicting provisions in the federal or state constitutions or preemptive state law

 5   preventing Respondents' compliance.

 6          77.      Petitioners are beneficially interested in the issuance of a writ of mandate commanding

 7   Respondents to comply with their ministerial obligations under Section 604 of the Charter and

 8   Chapters 2.45 and 2.46 of the Municipal Code. Pursuant to these governing provisions, Petitioners

 9   have been exonerated of all unreasonable or unlawful force allegations arising from their conduct

10   during the OIS in accordance with the Charter and Municipal Code. Petitioners have a well-established

II   right to ensure that Respondents strictly follow the statutory procedures governing the imposition of

12   disciplinary action.

13          78.      Petitioners have suffered,and will continue to suffer, great and irreparable harm as a

14   result of Respondents' failure and refusal to comply with its ministerial obligations under Section 604

15   of the Charter and Chapters 2.45 and 2.46 of the Municipal Code.

16          79.      Petitioners have no plain,speedy,or adequate remedy in the ordinary course of law,

17   other than the relief sought herein, in that monetary damages are inadequate to compensate for

18   Respondents' refusal to comply with their ministerial obligations under Section 604 of the Charter and

19   Chapters 2.45 and 2.46 of the Municipal Code.

20           80.     Petitioners are not required to exhaust any administrative remedies prior to initiating

21   this legal action.

22                                         DECLARATORY RELIEF

23                                        Code of Civil Procedure § 1060

24           81 .    Petitioners re-allege paragraphs 1 through 80 as though fully set forth herein.

25           82.     An actual and justiciable controversy has arisen, and now exists, between Petitioners

26   and Respondents as to whether:(a) the Committee may assert jurisdiction to determine disciplinary

27   action on Department sworn personnel based on a disagreement between the Compliance Director's

28   and Agency's findings and proposed discipline,(b) the Compliance Director's findings and proposed

                                                         18
                                VERIFIED PETITION FOR WRIT OF TRADITIONAL MANDATE
           Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 47 of 75




 1   discipline "stand[] in the place of the Chief of Police's findings and proposed discipline, and (c) the

 2   Committee has authority to make a disciplinary determination based on review of material from

 3   outside of the record presented by the Chief of Police and Agency.

 4           83.    This controversy is a proper subject for declaratory relief because the parties are in

 5   fundamental disagreement over the proper application of the statutory procedures set forth in Section

 6   604 of the Charter and Chapters 2.45 and 2.46 of the Municipal Code.

 7           84.    There are no effective administrative remedies available to Petitioners to compel the

 8   relief sought herein.

 9           WHEREFORE,Petitioners pray for the relief set forth below.

10                                                   PRAYER

11           Petitioners respectfully request that the court enter judgment in their favor and against the City,

12   Commission, Does 1 through 10,inclusive, their committees. agents, employees and anyone or any

13   entity acting on their behalf as follows:

14           I.     For a peremptory writ of mandate commanding Respondents to comply immediately

15   with Section 604 of the Charter and Chapters 2.45 and 2.46 of the Municipal Code,by formally

16   exonerating each Petitioner of misconduct allegations relative to their use of force during the 01S;

17          2.      For appropriate injunctive relief restraining Respondents from maintaining or imposing

18   any disciplinary action on Petitioners arising from their use of force during the 01S;

19          3.      For a judicial declaration establishing that:(a) the Committee may not assert

20   jurisdiction to determine disciplinary action on Department sworn personnel based on a disagreement

21   between the Compliance Director's and Agency's findings and proposed discipline,(b) the

22   Compliance Director's findings and proposed discipline do not "stand[] in the place of the Chief of

23   Police's findings and proposed discipline for investigations of alleged misconduct of Department

24   sworn personnel, and (c) the Committee does not have authority to review material from outside the

25   record presented by the Chief of Police and Agency when making a disciplinary determination;

26          4.      For an award of attorney fees as otherwise authorized by law;

27          5.      For an award of costs of suit incurred in this action; and

28    //

                                                       19
                               VERIFIED P ErmoN FOR WRIT OF TRADITIONAL MANDATE
         Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 48 of 75




 1         6.     For such other and further relief as the court deems just and proper.

 2

 3   Dated: August 12. 2019                     Respectfully submitted,

 4                                              RAINS LUCIA STERN
                                                ST.PHALLE & SILVER,P
 5

 6
                                                By:
 7                                                     Zachery A.Lopes
                                                       Attorneys for Petitioners
 8

 9

I0

I1

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      20
                              VERIFIED PETITION FOR WRIT OF TRADmoNA 1. MANDATE
                    Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 49 of 75
                                                                                                                                     Vi          11 111 11 II
                                                                                                                                                 22836705n
                                                                                                                                                                   11
    ATTORNEY OR PARTY WITHOUT ATTORNEY (Name,Slate Bar number,and address):

_
     HARRY
         ,
            S.STERN (SBN 176854)                                                                                             FOR COURT USE ONLY

     RAINS LUCIA STERN et al.
     2300 CONTRA COSTA BLVD.,/1500
     PLEASANT HILL,CA 94523
           TELEPHONE NO.: (925)609-1699                            FAX NO. (Optional]: (925) 905-9250            ALAMED
                                                                                                                              FILED
                                                                                                                                A cn
    E-MAIL ADDRESS flpPaona0.
                                                                                                                                            ‘4"1"ii\ITY
       ATTORNEY FOR (Name): FRANCISCO NEGRETF,WILLIAM BERGER.BRANDON EIRAIZ,CRAIG TANAKA,JOSEF PHILLIPS

    SUPERIOR COURT OF CALIFORNIA,COUNTY OF ALAMEDA
                                                                                                                            A UG 1   6 2019
       STREET ADDRESS:         1225     FALLON STREET                                                     CL         OF 71-2sup
                               SAME AS ABOVE                                                              By                                     R COURT
       MAILING ADDRESS:
                                                                                                                         ....--'
      CITY AND ZIP CODE:       OAKLAND,CA 94612
             BRANCH NAME:      ALAMEDA SUPERIOR COURT                                                                   t                   (A3AMY ,
                                                                                                                                                   v
                                                                                                                                       AY
                                     FRANCISCO NEGRETE,WILLIAM RFRGFR,RRANDGN HRAI7.,CRAIG                     CASE NUMBER:
       PLAINTIFF/PETITIONER:              TANAKA,JOSEF PHILLIPS,

DEFENDANT/RESPONDENT: CITY OF OAKLAND,et al.                                                                                  RG19030784
                                                                                                           Ref.140. or File No..
                                    PROOF OF SERVICE OF SUMMONS
                                                                                                                        RAILUPH-0004483.MB
                                                (Separate proof of service is required for each party served.)
1. At the time of service I was at least 18 years of age and not a party to this action.
2. I served copies of:
        a.    .2        Summons
        b. 0            Verified Petition for Writ of Traditional Mandate; Complaint for Declaratory Relief
        c.     Q        Alternative Dispute Resolution (ADR) package
        d.               Civil Case Cover Sheet
        e.               Cross-Complaint
        f•     ❑         Other (specify documents):
3. a. Party served(specify name of party as shown on documents served):
   POLICE COMMISSION OF THE CITY OF OAKLAND

        b.    E      Person (other than the party in item 3a)served on behalf of an entity or as an authorized agent(and not a person
                     under item 5b on whom substituted service was made)(specify name and relationship to the party named in item 3a):
      NIKKI LA,PUBLIC SERVICE REP,AUTHORIZED TO ACCEPT
4. Address where the party was served: 1 FRANK H OGAWA PLAZA,6TH FLOOR .OAKLAND ,CA 94612

5. I served the party (check proper box)
       I-71 by personal service. I personally delivered the documents listed item 2 to the party or person authorized to
   a. Ly_r
              receive service of process for the party (1) on (date): 08/13/2019          (2) at (time): 2:03pm
   b.         by substituted service. On (date):                   at(time):           I left the documents listed in item 2 with or
       Li
               in the presence of (name and title or relationship to person indicated in item 3):


                       ( )              (business)a person at least 18 years of age apparently in charge at the office or usual place of business
                                        of the person to be served. I informed him or her of the general nature of the papers.

                       (2) El (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual
                              place of abode of the party. I informed him or her of the general nature of the papers.

                       (3) 0            (physical address unknown)a person at least 18 years of age apparently in charge at the usual mailing
                                        address of the person to be served,other than a United States Postal Service post office box. I informed
                                        him or her of the general nature of the papers.
                       (4)              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
                                        at the place where the copies were left (Code Civ.Proc.,§415.20). I mailed the documents on
                                        (date):               from (city):                           or . El  a declaration of mailing is attached.
                        (5)              I attach a declaration of diligence stating actions taken first to attempt personal service.
                                                                                                                                                         Page 1 o12
    Form Adopted for Mandatory Use                                                                                                   Code of Civil Procedure.§417.10
       Judicial Council of California                      PROOF OF SERVICE OF SUMMONS
    POS-010 Rev.January 1, 2007]
                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 50 of 75
;7;



       PLAINTIFF/PETITIONER.'
                                      FRANCISCO NEGRETE.WILLIAM BERGER.BRANDON "R AIZ.CRAIG             CASE NUMBER:
                                      TANAK A.JOSEF PHILLIPS,

                                                                                                                       RG 19030784
  DEFENDANT/RESPONDENT: CITY OF OAKLAND, et al.



 5. c.                by mail and acknowledgment of receipt of service.I mailed the documents listed in item 2 to the party, to the
                      address shown in item 4,by first-class mail, postage prepaid,
                      (1) on(date):                                                  (2) from (city):
                      (3)   U     with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
                                  to me.(Attach completed Notice and Acknowledgement of Receipt).(Code Civ. Proc.,§415.30.)
                      (4) 0       to an address outside California with return receipt requested. (Code Civ. Proc.,§415.40.)

      d. ❑       •    by other means(specify means ofservice and authorizing code section):



                      Additional page describing service is attached.

 6.The "Notice to the Person Served" (on the summons)was completed as follows:
     a. ❑       as an individual defendant.
     b. ❑ as the person sued under the fictitious name of (specify):
       c.    as occupant.
             ❑
       d.    On behalf of (specify): POLICE COMMISSION OF THE CITY OF OAKLAND
             under the following Code of Civil Procedure section:
                     ❑ 416.10 (corporation)                       ❑ 415.95 (business organization,form unknown)
                     ❑ 416.20 (defunct corporation)               ❑416.60(minor)
                     ❑ 416.30 (joint stock company/association) 0416.70 (ward or conservatee)
                     0 416.40 (association or partnership)                            0416.90
                                                                            (authorized person)
                                  2
                          416.50 (public entity)                  ID 415.46 (occupant)
                                                                  El other:
 7. Person who served papers
    a. Name: RAUL DELEON
    b. Address: PO Box 861057, Los Angeles, California 90086
      c. Telephone number: (213) 975-9850
      d. The fee for service was: $
      e. I am:
            (1) 0           not a registered California process server.
            (2) 0           exempt from registration under Business and Professions Code section 22350(b).
            (3)             registered California process server:
                            (I)   0 . owner       D    employee       2   independent contractor.
                            (ii) Registration No.:1202
                            (iii) County: SANTA CLARA
  8. .11       I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.

                 or
  9. .0          I am a California sheriff or marshal and I certify that the foregoing is true and correct.

  Date: 8/14/2019
                                                                                                                       I\ I
                                                                                                                        \\•
  RAUL DELEON                                                                                                   \
          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                              (SIGNM)URE )




  P0S-010 (Rev.January 1.2007)                                                                                                        Page 2 012
                                                        PROOF OF SERVICE OF SUMMONS
        Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 51 of 75

  Rains,Lucia, & Wilkinson LLP                     1            r City of Oakland
  Attn: Stern, Harry S
  220 Montomery Street
  15th Floor
L San Francisco, CA 94104


                     Superior Court of California, County of Alameda
                      Rene C.Davidson Alameda County Courthouse

 Negrete                                                                  No.RG19030784
                                    Plaintiff/Petitioner(s)
                          VS.

                                                                      NOTICE OF HEARING
 City of Oakland
                                 Defendant/Respondent(s)
                   (Abbreviated Title)


           To each party or to the attorney(s) of record for each party herein:
           Notice is hereby given that the above entitled action has been set for:
                                Case Management Conference

           You are hereby notified to appear at the following Court location on the date and
           time noted below:

    Case Management Conference:
    DATE: 11/01/2019 TIME: 09:00 AM DEPARTMENT: 17
    LOCATION: Administration Building, Third Floor
                 1221 Oak Street, Oakland


       Dated: 08/16/2019                         Chad Finke Executive Officer / Clerk of the Superior Court

                                                              ob
                                                                                   Digrtal


                                                       By
                                                                               •
                                                                                             Deputy Clerk

                                     CLERK'S CERTIFICATE OF MAILING
I certify that the following is true and correct: I am the clerk of the above-named court and not a party to
this cause. I served this Notice by placing copies in envelopes addressed as shown hereon and then by
sealing and placing them for collection, stamping or metering with prepaid postage, and mailing on the date
stated below,in the United States mail at Alameda County, California, following standard court practices.
                Executed on 08/19/2019.

                                                       By     cio                  DIcdal




                                                                                             Deputy Clerk
Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 52 of 75




              $(%&"&'!#!
                  !
                                                                                 Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 53 of 75
                                                                                Gewi"5>22/gz/267==/[LS"""Hsgyqirx";;7"""Jmpih"34134134"""Teki"3"sj"=



                                                                          1                          IN THE UNITED STATES DISTRICT COURT
                                                                          2                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          3
                                                                          4
                                                                          5    DELPHINE ALLEN, et al.,
                                                                                                                                 MASTER CASE FILE
                                                                          6                           Plaintiffs,                NO. C00-4599 TEH
                                                                          7                    v.                                ORDER RE: COMPLIANCE
                                                                                                                                 DIRECTOR
                                                                          8    CITY OF OAKLAND, et al.,
                                                                          9                           Defendants.
                                                                         10
United States District Court




                                                                         11          Nearly ten years after the parties agreed to a consent decree that was to have been
                               For the Northern District of California




                                                                         12 completed in five years but that remains incomplete, the Court was scheduled to hear
                                                                         13 Plaintiffs’ motion to appoint a receiver. After reviewing Defendants’ opposition to
                                                                         14 Plaintiffs’ motion, it became clear that Defendants did not dispute many of the issues raised
                                                                         15 by Plaintiffs, including Plaintiffs’ conclusion that Defendants would be unable to achieve
                                                                         16 compliance without further intervention by this Court. The Court ordered the parties to meet
                                                                         17 and confer to attempt to reach agreement on how this case should proceed and, following the
                                                                         18 parties’ request, referred this case to a magistrate judge for settlement.
                                                                         19          Magistrate Judge Nathanael Cousins held a series of in-person and telephonic
                                                                         20 settlement conferences that culminated in the filing of a jointly proposed order on
                                                                         21 December 5, 2012. The parties were able to reach an agreement for additional oversight by a
                                                                         22 Court appointee who will have directive authority over Defendants relevant to the Negotiated
                                                                         23 Settlement Agreement (“NSA”) and Amended Memorandum of Understanding (“AMOU”).1
                                                                         24 The Court now approves the parties’ agreement as modified below and therefore VACATES
                                                                         25 the hearing scheduled for December 13, 2012.
                                                                         26
                                                                         27
                                                                                     1
                                                                         28          The NSA and AMOU were entered as orders of this Court on January 22, 2003, and
                                                                              June 27, 2011, respectively.
                                                                                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 54 of 75
                                                                                 Gewi"5>22/gz/267==/[LS"""Hsgyqirx";;7"""Jmpih"34134134"""Teki"4"sj"=



                                                                          1          IT IS HEREBY ORDERED that:
                                                                          2
                                                                          3 A.       Appointment of a Compliance Director
                                                                          4          1.   The Court will appoint a Compliance Director whose mission will be to bring
                                                                          5 Defendants into sustainable compliance with the NSA and AMOU. As the Court’s agent, the
                                                                          6 Compliance Director will report directly to the Court and will not act as the agent of any
                                                                          7 party to this action or any other entity or individual.
                                                                          8          2.   The Compliance Director will have the same rights and privileges as have
                                                                          9 already been agreed to and/or ordered with respect to the Monitor, including those relating to
                                                                         10 testifying in this or other matters, confidentiality, and access to information and personnel.
United States District Court




                                                                         11 Likewise, the Compliance Director shall not be retained by any current or future litigant or
                               For the Northern District of California




                                                                         12 claimant in a claim or suit against the City and its employees.
                                                                         13          3.   The parties will meet and confer and attempt to make a joint recommendation to
                                                                         14 the Court regarding the selection of the Compliance Director. If they are not able to agree,
                                                                         15 the parties will each recommend candidate(s) to the Court for consideration. The parties’
                                                                         16 recommendations, including descriptions of the candidates’ qualifications for the position,
                                                                         17 shall be filed under seal on or before December 21, 2012. The selection of the Compliance
                                                                         18 Director rests solely within the Court’s discretion, and the Court will not be limited to the
                                                                         19 parties’ recommendations, whether separate or joint.
                                                                         20          4.   The Compliance Director will be a full-time position based in Oakland for a
                                                                         21 minimum of one year and at least until Defendants have achieved full compliance with the
                                                                         22 NSA and AMOU. The Compliance Director will serve until this case is terminated or until
                                                                         23 otherwise ordered by the Court. Any party may petition the Court to remove the Compliance
                                                                         24 Director for good cause.
                                                                         25          5.   The City will pay the costs of the Compliance Director and all costs related to the
                                                                         26 Compliance Director’s work, including the cost of providing commensurate support services
                                                                         27 and office space. The Compliance Director’s salary will be established by the Court upon
                                                                         28 appointment, and the Compliance Director will receive benefits commensurate with

                                                                                                                             2
                                                                                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 55 of 75
                                                                                 Gewi"5>22/gz/267==/[LS"""Hsgyqirx";;7"""Jmpih"34134134"""Teki"5"sj"=



                                                                          1 comparable City officials, such as the City Administrator and Chief of Police. The Court
                                                                          2 expects the City to reach a prompt compensation agreement with the Compliance Director
                                                                          3 upon appointment. If an agreement or any payment is unduly delayed, the Court will order
                                                                          4 the City to pay the Compliance Director, as well as the Monitor, through the Court’s registry.
                                                                          5         6.   The AMOU will remain in effect except to the extent it conflicts with this order.
                                                                          6 This includes the requirement that a task will not be removed from active monitoring until
                                                                          7 Defendants have demonstrated substantial compliance for at least one year.
                                                                          8
                                                                          9 B.      Role of the Monitor Upon Appointment of the Compliance Director
                                                                         10         1.   The requirement in the January 24, 2012 order for consultation with the Monitor
United States District Court




                                                                         11 will terminate upon appointment of the Compliance Director. However, Defendants will not
                               For the Northern District of California




                                                                         12 implement any of the types of changes or actions identified in the January 24, 2012 order
                                                                         13 without the Compliance Director’s direction or approval.
                                                                         14         2.   Unless otherwise ordered, the Monitor’s duties and responsibilities will otherwise
                                                                         15 remain unchanged and will stay in effect until this case is terminated. These duties include
                                                                         16 the continuation of the Monitor’s quarterly reports, drafts of which will be provided
                                                                         17 simultaneously to the Compliance Director and the parties.
                                                                         18         3.   The Monitor and the City shall meet and confer concerning compensation to be
                                                                         19 paid to the Monitor for work performed after the current AMOU termination date of
                                                                         20 January 22, 2014. If they cannot reach agreement, the matter will be resolved by the Court.
                                                                         21 If any payment is unduly delayed, the Court will order the City to pay the Monitor, as well as
                                                                         22 the Compliance Director, through the Court’s registry.
                                                                         23         4.   The Compliance Director and the Monitor will be independent positions that
                                                                         24 report only to the Court and not to each other. However, the Court expects the Compliance
                                                                         25 Director and the Monitor to work closely and in consultation with each other. Thus, for
                                                                         26 example, any technical assistance or informal advice provided by the Monitor to Defendants
                                                                         27 should include the Compliance Director whenever possible, and the Compliance Director
                                                                         28 should consult with the Monitor on all major decisions.

                                                                                                                           3
                                                                                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 56 of 75
                                                                                 Gewi"5>22/gz/267==/[LS"""Hsgyqirx";;7"""Jmpih"34134134"""Teki"6"sj"=



                                                                          1 C.       Duties of the Compliance Director
                                                                          2          1.   Within 30 days of his or her appointment, the Compliance Director will file a
                                                                          3 remedial action plan (“Plan”) that both addresses deficiencies that led to noncompliance and
                                                                          4 explains how the Plan will facilitate sustainable compliance with all outstanding tasks by
                                                                          5 December 2013 or as soon thereafter as possible. In developing the plan, the Compliance
                                                                          6 Director will consult with the Monitor, Plaintiffs, the Mayor, the City Administrator, the
                                                                          7 Chief of Police, and the Oakland Police Officers’ Association (“OPOA”). The Compliance
                                                                          8 Director will work closely and communicate regularly with the Chief of Police, the Chief’s
                                                                          9 staff, and other relevant City personnel to implement the Plan. The Plan will include:
                                                                         10               a.   A proposed budget, to be included as part of the Oakland Police Department
United States District Court




                                                                         11 (“OPD”) budget, that is mutually agreed to by the Compliance Director, the Mayor, the City
                               For the Northern District of California




                                                                         12 Administrator, and the Chief of Police for the fiscal year based on proposed expenditures for
                                                                         13 task compliance.
                                                                         14               b.   A plan for the oversight, acquisition, and implementation of a personnel
                                                                         15 assessment system (“IPAS”) that provides a sustainable early-warning system that will
                                                                         16 mitigate risk by identifying problems and trends at an early stage. The Compliance Director
                                                                         17 will ensure that all parties are fully informed about both the procurement of new technology
                                                                         18 and how that technology will be used to identify problems and trends to ensure that officers
                                                                         19 are provided the requisite assistance at the earliest possible stage.
                                                                         20               c.   Strategies to ensure that allegations made by citizens against the OPD are
                                                                         21 thoroughly and fairly investigated.
                                                                         22               d.   Strategies to decrease the number of police misconduct complaints, claims,
                                                                         23 and lawsuits.
                                                                         24               e.   Strategies to reduce the number of internal affairs investigations where
                                                                         25 improper findings are made. This includes strategies to ensure that investigators apply the
                                                                         26 correct burden of proof, as well as strategies to ensure that complaints are not disposed of as
                                                                         27 “unfounded” or “not sustained” when sufficient evidence exists to support that the alleged
                                                                         28 conduct did occur.

                                                                                                                             4
                                                                                 Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 57 of 75
                                                                                Gewi"5>22/gz/267==/[LS"""Hsgyqirx";;7"""Jmpih"34134134"""Teki"7"sj"=



                                                                          1              f.   A list of persons responsible for each outstanding task or specific action
                                                                          2 item. This requirement shall supersede the requirement for Defendants to file updated lists of
                                                                          3 persons responsible with the Court.
                                                                          4         The above list of requirements is not exhaustive. Likewise, the parties have agreed
                                                                          5 that tasks related to the following areas are key to driving the sustained cultural change
                                                                          6 envisioned by the parties when agreeing to the NSA and AMOU: collection of stop data, use
                                                                          7 of force, IPAS, sound management practices, and the quality of investigations by the Internal
                                                                          8 Affairs Division. These areas are covered by Tasks 5, 20, 24, 25, 26, 30, 34, 40, and 41. The
                                                                          9 Court agrees that the identified tasks are of utmost importance but, unless otherwise ordered,
                                                                         10 expects full and sustainable compliance with all NSA tasks.
United States District Court




                                                                         11         2.   Within 60 days of his or her appointment, the Compliance Director will file a list
                               For the Northern District of California




                                                                         12 of benchmarks for the OPD to address, resolve, and reduce: (1) incidents involving the
                                                                         13 unjustified use of force, including those involving the drawing and pointing of a firearm at a
                                                                         14 person or an officer-involved shooting; (2) incidents of racial profiling and bias-based
                                                                         15 policing; (3) citizen complaints; and (4) high-speed pursuits. In developing these
                                                                         16 benchmarks, the Compliance Director will consult with the Monitor, Plaintiffs, the Mayor,
                                                                         17 the City Administrator, the Chief of Police, the OPOA, and, as necessary, subject-matter
                                                                         18 experts to ensure that the benchmarks are consistent with generally accepted police practices
                                                                         19 and national law enforcement standards.
                                                                         20         3.   Beginning on May 15, 2013, and by the 15th of each month thereafter, the
                                                                         21 Compliance Director will file a monthly status report that will include any substantive
                                                                         22 changes to the Plan, including changes to persons responsible for specific tasks or action
                                                                         23 items, and the reasons for those changes. The monthly status reports will also discuss
                                                                         24 progress toward achieving the benchmarks, reasons for any delayed progress, any corrective
                                                                         25 action taken by the Compliance Director to address inadequate progress, and any other
                                                                         26 matters deemed relevant by the Compliance Director. These monthly reports will take the
                                                                         27 place of Defendants’ biweekly reports, which shall be discontinued after May 15, 2013.
                                                                         28

                                                                                                                            5
                                                                                 Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 58 of 75
                                                                                Gewi"5>22/gz/267==/[LS"""Hsgyqirx";;7"""Jmpih"34134134"""Teki"8"sj"=



                                                                          1          4.   Prior to filing any documents with the Court, the Compliance Director will give
                                                                          2 the parties an opportunity to determine whether any portions of the documents should be
                                                                          3 filed under seal. Requests to file documents under seal must be narrowly tailored and made
                                                                          4 in accordance with Civil Local Rule 79-5.
                                                                          5          5.   The Compliance Director may, at his or her sole discretion, develop a corrective
                                                                          6 action plan for any task for which the Monitor finds Defendants to be out of compliance. As
                                                                          7 part of any such plan, the Compliance Director will determine the nature and frequency of
                                                                          8 future internal compliance testing for that task.
                                                                          9          6.   The Compliance Director will have the power to review, investigate, and take
                                                                         10 corrective action regarding OPD policies, procedures, and practices that are related to the
United States District Court




                                                                         11 objectives of the NSA and AMOU, even if such policies, procedures, or practices do not fall
                               For the Northern District of California




                                                                         12 squarely within any specific NSA task.
                                                                         13          7.   The Compliance Director will have the authority to direct specific actions by the
                                                                         14 City or OPD to attain or improve compliance levels, or remedy compliance errors, regarding
                                                                         15 all portions of the NSA and AMOU, including but not limited to: (1) changes to policies, the
                                                                         16 manual of rules, or standard operating procedures or practices; (2) personnel decisions,
                                                                         17 including but not limited to promotions; engagement of consultants; assignments; findings
                                                                         18 and disciplinary actions in misconduct cases and use-of-force reviews; the discipline or
                                                                         19 demotion of OPD officers holding the rank of Deputy Chief and Assistant Chief; and the
                                                                         20 discipline, demotion, or removal of the Chief of Police; (3) tactical initiatives that may have a
                                                                         21 direct or indirect impact on the NSA or AMOU; (4) procurement of equipment, including
                                                                         22 software, or other resources intended for the purpose of NSA and AMOU compliance; and
                                                                         23 (5) OPD programs or initiatives related to NSA tasks or objectives. The Compliance
                                                                         24 Director will have the authority to direct the City Administrator as it pertains to outstanding
                                                                         25 tasks and other issues related to compliance and the overall NSA and AMOU objectives.
                                                                         26 Unless otherwise ordered, the Compliance Director’s exercise of authority will be limited by
                                                                         27 the following:
                                                                         28

                                                                                                                            6
                                                                                 Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 59 of 75
                                                                                Gewi"5>22/gz/267==/[LS"""Hsgyqirx";;7"""Jmpih"34134134"""Teki"9"sj"=



                                                                          1               a.   The Compliance Director will have expenditure authority up to and
                                                                          2 including $250,000 for expenditures included in the Plan. This is not a cumulative limit. For
                                                                          3 individual expenditures greater than $250,000, the Compliance Director must comply with
                                                                          4 public expenditure rules and regulations, including Oakland Municipal Code article I, chapter
                                                                          5 2.04. The City Administrator will seek authorization of these expenditures under expedited
                                                                          6 public procurement processes. The Compliance Director may seek an order from this Court
                                                                          7 if he or she experiences unreasonable funding delays.
                                                                          8               b.   Members of OPD up to and including the rank of Captain will continue to be
                                                                          9 covered by the Meyers-Milias-Brown Act, the collective bargaining agreement, and OPOA
                                                                         10 members’ rights to arbitrate and appeal disciplinary action. The Compliance Director will
United States District Court




                                                                         11 have no authority to abridge, modify, or rescind any portion of those rights for these
                               For the Northern District of California




                                                                         12 members.
                                                                         13               c.   The Compliance Director will have no authority to rescind or otherwise
                                                                         14 modify working conditions referenced in the labor agreements between the City and the
                                                                         15 OPOA as those contracts relate to any member up to and including the rank of Captain.
                                                                         16 “Working conditions” include the rights identified in the above subparagraph, as well as
                                                                         17 salary, hours, fringe benefits, holidays, days off, etc.
                                                                         18               d.   Prior to removing the Chief of Police or disciplining or demoting the Chief
                                                                         19 of Police, an Assistant Chief, or a Deputy Chief, the Compliance Director will first provide
                                                                         20 written notice, including reasons for the intended action, to the parties and the affected
                                                                         21 individual and an opportunity for appeal to this Court. Where practicable, the Compliance
                                                                         22 Director will consult with the Mayor, the City Administrator, and the Chief of Police prior to
                                                                         23 providing such notice.2 Within seven calendar days of the Compliance Director’s written
                                                                         24 notice, the City, Plaintiffs, and the affected Chief, Assistant Chief, or Deputy Chief may
                                                                         25 oppose or support any such action, under applicable federal and state law, by filing a notice
                                                                         26 with the Court seeking an expedited briefing schedule and hearing. The affected Chief,
                                                                         27          2
                                                                                   Prior consultation may not always be practicable. For example, the Compliance
                                                                            Director will not be expected to consult with the Chief of Police on a decision to discipline,
                                                                         28 demote, or remove the Chief of Police.

                                                                                                                             7
                                                                                  Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 60 of 75
                                                                                 Gewi"5>22/gz/267==/[LS"""Hsgyqirx";;7"""Jmpih"34134134"""Teki";"sj"=



                                                                          1 Assistant Chief, or Deputy Chief will retain his or her employment and other rights pending
                                                                          2 the Court’s decision.
                                                                          3              e.   In all disputes between the City and the Compliance Director relating to this
                                                                          4 order, except for the demotion, discipline, and removal decisions covered in the preceding
                                                                          5 subparagraph, the Compliance Director will consult with the Mayor, the City Administrator,
                                                                          6 the Chief of Police, and Plaintiffs in hopes of reaching consensus. If, after such consultation,
                                                                          7 the City and the Compliance Director remain in disagreement, the Compliance Director will
                                                                          8 provide written notice to the parties of the dispute and the Compliance Director’s proposed
                                                                          9 direction. Within seven calendar days of the Compliance Director’s written notice, the City
                                                                         10 may file a notice with the Court seeking an expedited hearing to determine whether the City
United States District Court




                                                                         11 should be excused from complying with the Compliance Director’s direction. The City will
                               For the Northern District of California




                                                                         12 comply with any direction that is not timely brought before the Court. The City’s right to
                                                                         13 seek relief from the Court must not be abused and should generally be limited to matters
                                                                         14 related to employee discipline or expenditures in excess of $250,000. At any hearing on a
                                                                         15 disputed issue, the City will bear the burden of persuading the Court that the City’s failure to
                                                                         16 follow the Compliance Director’s direction will not harm the City’s compliance with the
                                                                         17 NSA or AMOU. Plaintiffs will be a party to any such hearing, and their counsel will be
                                                                         18 entitled to recover reasonable attorneys’ fees and costs from Defendants, as set forth below in
                                                                         19 paragraph D.
                                                                         20
                                                                         21 D.      Attorneys’ Fees and Costs
                                                                         22         The parties shall meet and confer regarding reasonable attorneys’ fees and costs
                                                                         23 relating to Plaintiffs’ motion to appoint a receiver, any motion that may be filed pursuant to
                                                                         24 paragraphs A.4, B.7.d, or B.7.e of this order, and any work performed after January 22, 2014.
                                                                         25 Any disputes over attorneys’ fees and costs that the parties cannot resolve independently will
                                                                         26 be submitted to Magistrate Judge Cousins. Nothing in this order alters the right of Plaintiffs’
                                                                         27 counsel to receive previously agreed upon or previously earned fees and costs under the
                                                                         28 AMOU.

                                                                                                                            8
                                                                               Case 3:00-cv-04599-WHO
                                                                                 Case                  Document
                                                                                      3:19-cv-05742 Document 1-2 885
                                                                                                                  FiledFiled      PagePage
                                                                                                                             12/12/12
                                                                                                                        09/12/19       61 of975
                                                                                                                                              of 9



                                                                         1   E.     Role of the OPOA
                                                                         2          Unless otherwise ordered,the OPOA will retain its limited status in intervention until
                                                                         3   this case is terminated. The Compliance Director will meet no less than once per quarter
                                                                         4   with the president of the OPOA to discuss the perspective of rank-and-file police officers on
                                                                         5   compliance efforts.
                                                                         6
                                                                         7 F.       Further Proceedings
                                                                         8          The parties shall appear for a status conference on June 6,2013,at 10:00 AM,to
                                                                         9 discuss Defendants' progress toward compliance. The parties and Intervenor OPOA shall
                                                                        10 file a joint status conference statement on or before May 24,2013.
United States District Court




                                                                        11
                               For the Northern Dis ict of California




                                                                        12          The Court is hopeful that the appointment of an independent Compliance Director
                                                                        13   with significant control over the OPD will succeed — where City and OPD leaders have failed
                                                                        14 — in helping OPD finally achieve compliance with the NSA and,in the process,become more
                                                                        15   reflective of contemporary standards for professional policing. If the remedy set forth in this
                                                                        16 order proves unsuccessful, and Defendants fail to make acceptable progress even under the
                                                                        17 direction of the person appointed pursuant to this order,the Court will institute proceedings
                                                                        18 to consider appropriate further remedies. Such remedies may include,but are not limited to,
                                                                        19 contempt,monetary sanctions,expansion of the Compliance Director's powers,or a full
                                                                        20 receivership.
                                                                        21
                                                                        22 IT IS SO ORDERED.
                                                                        23
                                                                        24   Dated: 12/12/12
                                                                                                                THELTON E.HENDERSON,JUDGE
                                                                        25                                      UNITED STATES DISTRICT COURT
                                                                        26
                                                                        27
                                                                        28

                                                                                                                            9
Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 62 of 75




              #'$%"%&!#!
                  !
           Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 63 of 75
           !"#$%&'(!)*+&,)!-",*,".),-*/0*1',/2'13/*'++)(+4#*56*
                       "'7%'(+*$"%&!)*+)$',-#)(-*
                  )8)!4-&9)*;",!)*,)9&)1*."',+*,)$",-*
                           4<=*6>*;6?@=*(60A*BC;DEEFG*


                                                                                       ;=H?IJ?K*BLM*NEBL*
                                                                                             OJP=*B*6>*Q*
*
*
-R=* <5J5=* =S5?I<5<* TJU* =S>6?@=V=S5* O=?<6SS=T*UW5R* P?=J5* JI5R6?W5W=<M* JSX* O6TW@=* 6>>W@=?<* RJY=* J*
@6VOJ@5* UW5R* 5R=* @6VVISW5K* 56* I<=* 5RJ5* JI5R6?W5K* ZIXW@W6I<TK* JSX* JOO?6O?WJ5=TK0* * -R=* I<=* 6>*
X=JXTK*ORK<W@JT*>6?@=*HK*J*O6TW@=*6>>W@=?*W<*5R=*V6<5*=[5?=V=*I<=*6>*5RJ5*JI5R6?W5K0**'@@6?XWSPTKM*
JSK*WS<5JS@=<*6>*5R=*I<=*6>*X=JXTK*>6?@=*VI<5*H=*=[JVWS=X*JSX*WSY=<5WPJ5=X*5R6?6IPRTK0*

&S* 5R=* @J<=* 6>* 4<=* 6>* ;6?@=* BC;DEEFGM* J* @?W5W@JT* OW=@=* 6>* =YWX=S@=* W<* 5R=* $6?5JHT=* +WPW5JT*
,=@6?XWSP*+=YW@=*\$+,+]*>665JP=*>?6V*J*<=?P=JS5*UR6*RJX*5R=*>6?=<WPR5*56*OTJ@=*RW<*@JV=?J*6S*
5R=*J?V6?=X*Y=RW@T=*J<*W5*@JV=*56*J*<56O*J5*5R=*<@=S=*6>*5R=*<R665WSP0**-RW<*@JV=?J*O?6YWX=X*JS*
IS6H<5?I@5=X* YW=U* 6>* 5R=* <IHZ=@5M* ^6<RIJ* $JUTW_M* JSX* ?=@6?X=X* RW<* J@5W6S<* WS* 5R=* V6V=S5<*
T=JXWSP*IO*56*5R=*6>>W@=?<3*T=5RJT*XW<@RJ?P=*6>*5R=W?*U=JO6S<0*

;6?* 5RW<* @J<=M* &* ?=YW=U=X* 5R=* !?WVWSJT* &SY=<5WPJ5W6S* +WYW<W6S* \!&+]* WSY=<5WPJ5W6SM* 5R=* &S5=?SJT*
'>>JW?<* +WYW<W6S* \&'+]* WSY=<5WPJ5W6SM* 5R=* )[=@I5WY=* ;6?@=* ,=YW=U* .6J?X* \);,.]* ?=O6?5M* JSX*
!RW=>* 'SS=* )0* 7W?_OJ5?W@_3<* ;=H?IJ?K* BBM* NEBL* JXX=SXIV* 56* R=?* ;=H?IJ?K* CM* NEBL* P=S=?JT*
>WSXWSP*56*5R=*);,.*?=O6?50***

&*RJY=*>6ISX*S6*?=>=?=S@=*56*5R=*I<=*6>*5R=*YWX=6*XI?WSP*5R=*`I=<5W6SWSP*6>*5R=*WSY6TY=X*6>>W@=?<0**
-R=*+=OJ?5V=S5*>JWT=X*56*I<=*5R=*YWX=6*56*WS*JSK*UJK*@RJTT=SP=*5R=*WSY6TY=X*6>>W@=?<3*J<<=?5W6S<*
JH6I5*#?0*$JUTW_3<*V6Y=V=S5<0**a=5*5R=W?*J<<=?5W6S<*J?=*@6S5?JXW@5=X*HK*5R=*?JU*JSX*=SRJS@=X*
Y=?<W6S<*6>*5R=*YWX=6*b*H65R*?=JXWTK*JYJWTJHT=*56*5R=*WSY=<5WPJ56?<*WS*5RW<*@J<=0**

'S* =<<=S5WJT* OJ?5* 6>* JSK* WSY=<5WPJ5W6S* W<* 5R=* ?=<6TI5W6S* 6>* XW<@?=OJS@W=<0* * &'+* JSX* !&+* J?=*
?=`IW?=X*56*X6*5RW<*HK*+=OJ?5V=S5*O6TW@KM*HK*5R=*(=P65WJ5=X*/=55T=V=S5*'P?==V=S5*\(/']M*JSX*
HK*?=<O6S<WHT=*O6TW@=*O?J@5W@=<0**26U=Y=?M*WS*5R=*VJ55=?*J5*RJSXM*5R=*WSY=<5WPJ56?<*b*H65R*WS*5R=W?*
`I=<5W6SWSP*JSX*JSJTK<W<*b*>JWT=X*56*JXX?=<<*5R=*WS@6S<W<5=S@W=<*H=5U==S*6>>W@=?<3*<5J5=V=S5<*JSX*
5R=*YWX=6*=YWX=S@=0**-R=*WSY6TY=X*6>>W@=?<3*X=<@?WO5W6S<*6>*#?0*$JUTW_3<*V6Y=V=S5*6>*RW<*?WPR5*
RJSX* ?JSP=* >?6V* J* >=U* WS@R=<* 56* 5U6* >==50* * &S* H65R* 5R=* !&+* JSX* &'+* WSY=<5WPJ5W6S<M* 5R=*
+=OJ?5V=S5*>JWT=X*56*@RJTT=SP=*5R=*6>>W@=?<*6S*5R=<=*WS@6S<W<5=S@W=<0**&S*JXXW5W6SM*5R=*`I=<5W6SWSP*
WS*H65R*WSY=<5WPJ5W6S<*UJ<*X=>W@W=S5M*S6SDWSYJ<WY=M*JSX*?=OT=5=*UW5R*T=JXWSP*`I=<5W6S<*5RJ5*<=?Y=X*
J<*J55=VO5<*56*<IOO6?5*5R=*ZI<5W>W@J5W6S*6>*5R=*6>>W@=?<3*J@5W6S<0*

*                                *
           Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 64 of 75
           !"#$%&'(!)*+&,)!-",*,".),-*/0*1',/2'13/*'++)(+4#*56*
                       "'7%'(+*$"%&!)*+)$',-#)(-*
                  )8)!4-&9)*;",!)*,)9&)1*."',+*,)$",-*
                           4<=*6>*;6?@=*(60A*BC;DEEFG*


                                                                                       ;=H?IJ?K*BLM*NEBL*
                                                                                             OJP=*N*6>*Q*
*
*
%W_=UW<=M* X=<OW5=* RJYWSP* J@@=<<* 56* 5R=* 6>>W@=?<3* <5J5=V=S5<* JSX* JTT* Y=?<W6S<* 6>* 5R=* YWX=6M* 5R=*
);,.*V=VH=?<*XWX*S65*JXX?=<<*5R=*JOOJ?=S5*XW<@?=OJS@W=<*H=5U==S*5R=*<5J5=V=S5<*JSX*5R=*YWX=60*
1W5R* ?=<O=@5* 56* 5R=* I<=<* 6>* >6?@=M* 5R=* );,.* V=VH=?<* JOO=J?=X* 56* J@@=O5* &'+3<*
?=@6VV=SXJ5W6S<*J5*>J@=*YJTI=0**-R=*H6J?X*UJ<*XI5KDH6ISX*56*?=<6TY=*5R6<=*XW<@?=OJS@W=<*W>*&'+*
XWX* S650* * 26U=Y=?M* 5R=* H6J?X* >JWT=X* 56* X6* <60* * &S* R=?* JXX=SXIVM* !RW=>* 7W?_OJ5?W@_* ?=O=J5=XTK*
?=>=?=S@=X*5R=*565JTW5K*6>*5R=*@W?@IV<5JS@=<M*HI5*R=?*J<<=<<V=S5*6>*5R=<=*@W?@IV<5JS@=<*UJ<*H65R*
XW<JOO6WS5WSP*JSX*VK6OW@0***

&S*5RW<*WS@WX=S5M*6>>W@=?<*U=?=*X=JTWSP*UW5R*JS*IS?=<O6S<WY=*JSX*JOOJ?=S5TK*IS@6S<@W6I<*VJS*UR6*
UJ<* TJKWSP* 6S* 5R=* P?6ISX* H=5U==S* 5U6* R6I<=<* UW5R* J* RJSXPIS* WS* RW<* O6<<=<<W6S0* * +=<OW5=* 5R=*
O?=<=S@=* 6>* 5R=* >W?=J?VM* 5R=?=* UJ<* S6* WS>6?VJ5W6S* 5RJ5* #?0* $JUTW_* UJ<* JS* WVV=XWJ5=* 5R?=J5* 56*
JSK6S=*6?*RJX*RJ?V=X*JSK6S=*J5*5RJ5*O6WS50**-R=?=*U=?=*S6*@W5Wc=S<*WS*WVV=XWJ5=*XJSP=?0**-R=*
+=OJ?5V=S5*RJX*=<5JHTW<R=X*J*O=?WV=5=?M*JSX*6>>W@=?<*U=?=*H=RWSX*=[@=TT=S5*@6Y=?*J>>6?X=X*HK*5R=*
.=J?@J5*J?V6?=X*Y=RW@T=*5R=K*RJX*<IVV6S=X*56*5R=*<@=S=0**"$+*O=?<6SS=T*RJX*6Y=?*QE*VWSI5=<*
56*OTJS*YWJHT=*6O5W6S<*>6?*<I@@=<<>ITTK*?=<6TYWSP*5RW<*<W5IJ5W6S0**

#?0* $JUTW_* ?6I<=X* 56* @6S<@W6I<S=<<M* JSX* 5R=* YWX=6* <R6U<* RW<* J@5W6S<* 56* H=* @6S<W<5=S5* UW5R*
<6V=6S=*UR6*UJ<*UJ_WSP*IO*JSX*J55=VO5WSP*56*6?W=S5*RWV<=T>0**2=*UJ<*V6YWSP*VWSWVJTTK0**2=*
UJ<* J* TWY=* RIVJS* H=WSP* b* JSX*JSK* ?=J<6SJHT=* 6>>W@=?* <R6ITX* S65* RJY=* =[O=@5=X* RWV* 56* ?=VJWS*
O=?>=@5TK* <5WTT0* * 2W<* V6Y=V=S5<M* J<* <==S* 6S* 5R=* YWX=6M* X6* S65* @6WS@WX=* UW5R* 5R=* V6Y=V=S5<* 56*
URW@R*5R=*6>>W@=?<*@TJWV*5R=K*?=J@5=X0**#?0*$JUTW_3<*<TWPR5*V6Y=V=S5<*XWX*S65*@6S<5W5I5=*WS5=S5*
JSX*J*?=J<6SJHT=*6>>W@=?*<R6ITX*S65*RJY=*@6S@TIX=X*<I@R0**'SK*JSJTK<W<*6>*5R=*6>>W@=?<3*J@5W6S<*
WPS6?=X* 5R=*O?=<=S@=*JSX*WS5=SX=X*I5WTW5K* 6>*5R=*.=J?@J50**;I?5R=?M* 5R=*);,.*!RJW?*O6WS5=X*6I5*
5RJ5*6>>W@=?<*XWX*S65*I<=*5R=*J?V6?=X*Y=RW@T=*J<*@6Y=?0**-R=K*I5WTWc=X*W5*J<*J*<R665WSP*OTJ5>6?V0*

&S* R=?* JXX=SXIVM* !RW=>* 7W?_OJ5?W@_* XW<VW<<=<* 5R=* O6<<WHWTW5K* 6>* <KVOJ5R=5W@* >W?=0* * 1RWT=* <R=*
?=JXWTK*J@@=O5<*5RJ5*JTT*6>*5R=*6>>W@=?<*?=J@5=X*56*O6<<WHT=*!"#$%&*<5WVITJ5W6S*b*J<*<TWPR5*J<*W5*VJK*
RJY=*H==S* b*UW5RWS*J*<OTW5D<=@6SX*6>*=J@R* 65R=?M*<R=*?=Z=@5<*5R=* S65W6S* 5RJ5* 5R=K* @6ITX* ?=<O6SX*
<WVWTJ?TK*56*%$'"(*<5WVITJ5W6S0**'5*5R=*5WV=*6>*5R=*<R665WSPM*>6I?*6>>W@=?<*JT?=JXK*RJX*5R=W?*?W>T=<*
5?JWS=X* 6S* #?0* $JUTW_* JSX* U=?=* ?=JXK* 56* <R6650* * /WS@=* 5R=* YWX=6* X6=<* S65* <R6U* JS* 6Y=?5*
5R?=J5=SWSP* J@5W6S* 6S* RW<* OJ?5M* <KVOJ5R=5W@* >W?=* ?=VJWS<* J* YWJHT=* =[OTJSJ5W6S* >6?* 5R=* S=J?*
<WVIT5JS=6I<*XW<@RJ?P=<*HK*5R=*6>>W@=?<M*JSX*5R=*TJ?P=*SIVH=?*6>*?6ISX<*>W?=X0*

*                                *
           Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 65 of 75
           !"#$%&'(!)*+&,)!-",*,".),-*/0*1',/2'13/*'++)(+4#*56*
                       "'7%'(+*$"%&!)*+)$',-#)(-*
                  )8)!4-&9)*;",!)*,)9&)1*."',+*,)$",-*
                           4<=*6>*;6?@=*(60A*BC;DEEFG*


                                                                                       ;=H?IJ?K*BLM*NEBL*
                                                                                             OJP=*d*6>*Q*
*
*
1RWT=*5R=*YWX=6*W<*5R=*)*+*OW=@=*6>*=YWX=S@=*WS*5RW<*@J<=M*W5*W<*S65*5R=*(,&+*OW=@=*6>*=YWX=S@=0**-R=*
`IJTW5K*6>*5R=*&'+*WSY=<5WPJ5W6S*W<*=YWX=S5WJ?K*J<*U=TT0**-R=*YWX=6*W5<=T>*W<*S=I5?JT*b*W5*<R6U<*URJ5*
W5* <R6U<0* * -R=* +=OJ?5V=S5* RJX* 5R=* YWX=6* O?6>=<<W6SJTTK* =SRJS@=X* 5UW@=* JSX* JSJTKc=X* 6S@=0**
;I?5R=?M* XI?WSP* 5R=* @6I?<=* 6>* 6I?* V6SW56?WSP* 6>* 5RW<* WSY=<5WPJ5W6SM* J* +=OJ?5V=S5JT* <=?P=JS5*
J55=VO5=X*56*=SRJS@=*5R=*YWX=6*JSX*O?6YWX=*JS*JSJTK<W<*6>*URJ5*W5*<R6U=X0**&S*5R=*J>5=?VJ5R*6>*
5R=* <=?P=JS53<* O?=<=S5J5W6SM* 5R=* !RW=>* XW<@6IS5=X* W5<* I<=>ITS=<<M* `IJTW5KM* JSX* J@@6VOJSKWSP*
JSJTK<W<0**&S*>J@5M*5R=*!RW=>*WS>6?V=X*V=*5RJ5*5R=*+=OJ?5V=S5*U6ITX*S65*@6S<WX=?*5RW<*JSJTK<W<*WS*
5R=* WSY=<5WPJ5W6S* 6>* 5RW<* @J<=* J<* <R=* @6S<WX=?=X* W5* <IH<5JSXJ?X* JSX* JS* =VHJ??J<<V=S50**
(=Y=?5R=T=<<M*W5*UJ<*O?6VWS=S5TK*?=>=?=S@=X*WS*5R=*&'+*WSY=<5WPJ5W6SM*URW@R*UJ<*O?=<=S5=X*56*5R=*
);,.0***

&*JP?==*UW5R*5R=*);,.*!RJW?*WS*RW<*J<<=<<V=S5*5RJ5*UR=S*=[JVWSWSP*5R=*@W?@IV<5JS@=<*WS*5R=W?*
565JTW5KM* /=?P=JS5* (=P?=5=3<* @6SXI@5* @6S<5W5I5=X* P?6<<* X=?=TW@5W6S* 6>* XI5K0* * '<* OJ?5* 6>* RW<*
?=J<6SWSPM*5R=*);,.*!RJW?*@W5=X*VIT5WOT=*>JWTI?=<*6S*5R=*OJ?5*6>*/=?P=JS5*(=P?=5=0**2=*X=OT6K=X*
RW<* 6US* ?W>T=* J<* OJ?5* 6>* 5R=* +=<WPSJ5=X* '??=<5* -=JV* \+'-]M* 5R6IPR* R=* RJX* X=<WPSJ5=X* 5U6*
6>>W@=?<* UW5R* ?W>T=<* J<* O?WVJ?K* @6Y=?* 6>>W@=?<0* * 2=* J<<IV=X* 5R=* ?6T=* 6>* H65R* 5=JV* T=JX=?* JSX*
5JT_=?e@I>>=?M*URW@R*XWYWX=X*RW<*J55=S5W6S*JSX*XWX*S65*JTT6U*RWV*56*=>>=@5WY=TK*<IO=?YW<=*5R=*5=JV0**
2=* >JWT=X* 56* OTJS* >6?* J* >6?=<==JHT=* =[WP=S@KA* #?0* $JUTW_* JUJ_=SWSP* JSX* S65* @6VOTKWSP* UW5R*
@6VVJSX<0**-R=*V6<5*WVO6?5JS5*O6WS5*5R=*);,.*!RJW?*VJX=*W<*5RJ5*5R=*6I5@6V=*6>*5RW<*WS@WX=S5*
UJ<* <6* <=Y=?=* 5RJ5* W5* S==X=X* 56* H=* @6S<WX=?=X* UR=S* X=5=?VWSWSP* UR=5R=?* /=?P=JS5* (=P?=5=3<*
@6SXI@5*?6<=*56*5R=*T=Y=T*6>*P?6<<*S=PTWP=S@=0*

-R=*?=YW=U*WS*5RW<*@J<=*H=P<*>6?*@6S<WX=?J5W6S*6>*5R=*565JTW5K*6>*@W?@IV<5JS@=<*WS*5R=*=S@6IS5=?*
H=5U==S*5R=*6>>W@=?<*JSX*#?0*$JUTW_0**-R=*=Y=S5*UJ<*>ITTK*@JO5I?=X*6S*5R=*YWX=6*>?6V*J*H6XKD
U6?S* @JV=?J0* * (=W5R=?* 5R=* )[=@I5WY=* ;6?@=* ,=YW=U* .6J?X* S6?* !RW=>* 7W?_OJ5?W@_* JX=`IJ5=TK*
@6S<WX=?=X*5R=*=Y=S5*J<*J*UR6T=0*

'>5=?* ?=YW=UWSP* JTT* 6>* 5R=* WSY=<5WPJ5W6S<* ISX=?5J_=S* HK* 5R=* +=OJ?5V=S5* JSX* 5R=* ?=<IT5JS5*
X=TWH=?J5W6S<*6>*5R=*)[=@I5WY=*;6?@=*,=YW=U*.6J?XM*&*?=Z=@5*5R=*!RW=>3<*O?WS@WOJT*@6S@TI<W6S<*WS*
5RW<*VJ55=?0**

*                                *
           Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 66 of 75
           !"#$%&'(!)*+&,)!-",*,".),-*/0*1',/2'13/*'++)(+4#*56*
                       "'7%'(+*$"%&!)*+)$',-#)(-*
                  )8)!4-&9)*;",!)*,)9&)1*."',+*,)$",-*
                           4<=*6>*;6?@=*(60A*BC;DEEFG*


                                                                                    ;=H?IJ?K*BLM*NEBL*
                                                                                          OJP=*Q*6>*Q*
*
*
#K*X=5=?VWSJ5W6S<*6>*>WSXWSP<*J?=*J<*>6TT6U<A*

/=?P=JS5* (=P?=5=M* ">>W@=?* .=?P=?M* ">>W@=?* 2?JWcM* JSX* ">>W@=?* -JSJ_Jf* 'TT=PJ5W6SA* 9W6TJ5W6S* 6>*
#",*dGE0NGDB*\%=Y=T*B]*4<=*6>*;6?@=*b*-$#.%",*'/*

">>W@=?*$RWTTWO<M*'TT=PJ5W6SA*9W6TJ5W6S*6>*#",*dGE0NGDB*\%=Y=T*N]*4<=*6>*;6?@=*b*-$#.%",*'/*

">>W@=?* -JSJ_JM* 'TT=PJ5W6SA* 9W6TJ5W6S* 6>* #",* dBQ0dLDNM* $=?>6?VJS@=* 6>* +I5KDg=S=?JT* >6?*
>JWTI?=*56*JXYW<=*5R=*!6VVISW@J5W6S<*+WYW<W6S*6>*RW<*?W>T=*X=OT6KV=S5*WS*YW6TJ5W6S*6>*+g"*7DEF*
b*-$#.%",*'0**&*@6S@I?*UW5R*5R=*);,.3<*?=J<6SWSP*JSX*X=5=?VWSJ5W6S0*

">>W@=?*-JSJ_JM*'TT=PJ5W6SA*9W6TJ5W6S*6>*#",*dBQ0dLDNM*$=?>6?VJS@=*6>*+I5KDg=S=?JT*>6?*<=T>D
X=OT6KWSP*J<*T=5RJT*@6Y=?*b*0(.1-$#.%",*'/1

%W=I5=SJS5* aIM* 'TT=PJ5W6SA* 9W6TJ5W6S* 6>* #",* NdQ0EEDNM* ;JWTI?=* 56* >IT>WTT* RW<* @6VVJSX*
?=<O6S<WHWTW5W=<*b*-$#.%",*'/*

/=?P=JS5*(=P?=5=M*'TT=PJ5W6SA*9W6TJ5W6S*6>*#",*NCh0EEDBM*;JWTI?=*56*/IO=?YW<=*b*-$#.%",*'/**


     7,h,v.4Ja.1.4.,za„i-
!RW=>*\,=50]*,6H=?5*/0*1J?<RJU*
2(34&"%,5*16"7*5.(71
*
Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 67 of 75




               #(%&"&'!$!
                   !
         Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 68 of 75




                                            CITY OF OAKLAND
CITY HALL o 1 FRANK H. OGAWA            PLAZA a OAKLAND, CALIFORNIA 94612
Police Commission


TO:           Lieutenant Angelica Mendoza, Office of Inspector General, Oakland Police
              Department

FROM:         Oakland Police Commi o      al VilaJackson,Commissioner Jose
              Dorado, CommiSsioneri d in Prather

DATE:         Originally issued July 9,2019,and amended July 15,2019

RE:           Officer Involved Shooting of Joshua Ryan Pawlik, IAD and CPRA Case
              No.18-0249



[1] BACKGROUND AND PROCEDURAL HISTORY

       On April 22,2019,the Oakland Police Commission (the "Commission") received
a report from the Citizens Police Review Agency ("CPRA") containing CPRA's findings
and recommended level of discipline to be imposed on individual Oakland Police
Department("OPD") Officers in regards to the Joshua Pawlik matter. The CPRA report
made the following conclusions:

      Allegations                    CPRA's Findings and Recommended
                                     Discipline
1 OPD Officer Brandon Hraiz          Exonerated
  improperly used lethal force
  when he shot and killed Mr.
  Joshua Pawlik

2 OPD Officer Craig Tanaka           Exonerated
  improperly used lethal force
  when he shot and killed Mr.
  Joshua Pawlik

 3 OPD Sergeant Francisco            Exonerated
   Negrete improperly used lethal
   force when he shot and killed
   Mr.Joshua Pawlik
         Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 69 of 75




 4 OPD Officer William Berger       Exonerated
   improperly used lethal force
   when he shot and killed Mr.
   Joshua Pawlik

 5 OPD Officer Josef Phillips       Exonerated
   improperly used force when he
   used less lethal force on Mr.
   Joshua Pawlik

 6 OPD Sergeant Francisco           Sustained Class 2 Violation — Demotion
   Negrete failed to properly
   perform his duties as the DAT
   Supervisor

7 OPD Lt. Alan Yu failed to         Sustained Class 2 Violation — Demotion
  properly perform his duties as
  the Incident Commander

 8 OPD Officer Craig Tanaka         Not Sustained
   failed to advise
   Communications of his rifle
   deployment


       Thereafter, in relation to OPD IAD and CPRA Case No.18-0249,the
Commission also received Compliance Director Chief Robert Warshaw's February 19,
2019 Addendum to the OPD's Executive Force Review Board Report, his June 12,2019
Memorandum Re Discipline, and his June 27,2019 supplemental document to his
February 19,2019 and June 12,2019 Memoranda. Through those three documents,
Chief Warshaw's report made the following conclusions standing in the place of the
OPD:

    Allegations                     Chief Warshaw's Findings and
                                    Recommended Discipline
 1 OPD Officer Brandon Hraiz        Sustained Level 1 Violation - Termination
   improperly used lethal force
   when he shot and killed Joshua
   Pawlik

 2 OPD Officer Craig Tanaka       Sustained Level 1 Violation - Termination
   improperly used lethal force
   when he shot and killed Joshua
   Pawlik


                                         2
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 70 of 75




 3 OPD Sergeant Francisco               Sustained Level 1 Violation - Termination
   Negrete improperly used lethal
   force when he shot and killed
   Joshua Pawlik

 4 OPD Officer William Berger           Sustained Level 1 Violation - Termination
   improperly used lethal force
   when he shot and killed Joshua
   Pawlik

 5 OPD Officer Josef Phillips           Sustained Level 2 Violation - Termination
   improperly used force when he
   used less lethal force on Mr.
   Joshua Pawlik

 6 OPD Sergeant Francisco               Sustained Level 2 Violation - Termination
   Negrete failed to properly
   perform his duties as the DAT
   Supervisor

 7 OPD Lt. Alan Yu failed to            Sustained Level 2 Violation - 5-Day
   properly perform his duties as       Suspension
   the Incident Commander

 8 OPD Officer Craig Tanaka             Not Sustained
   failed to advise
   Communications of his rifle
   deployment


        Section 2.45.130 of the Oakland Municipal Code provides in pertinent part that "A
separate Discipline Committee will be established for each Department sworn employee
discipline or termination case. The Chairperson of the Commission shall appoint three
(3) Commission members to serve on a Discipline Committee,and shall designate one
of these three (3) Commission members as the Chairperson. The Discipline Committee
shall decide any dispute between the Agency and the Chief regarding the proposed or
final findings or proposed or final level of discipline to be imposed on a Subject Officer."

       In accordance with the above-listed conflicting findings and proposed discipline
by CPRA and Chief Warshaw,on June 13,2019,the Commission established a
Discipline Committee (the "Committee") consisting of Commission Chair Regina
Jackson, Commissioner Jose ❑orado and Commissioner Edwin Prather. Chair Jackson
was designated the Chair of the Committee.



                                             3
         Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 71 of 75




        The Committee conducted meetings on July 1,2,5,7 and 9,2019 to consider all
of the issues at hand regarding the charge of the Committee as discussed below.


[2] THE CHARGE OF THE DISCIPLINE COMMITTEE

       Based on the findings and proposed discipline from CPRA and Chief Warshaw,
the Committee identified the following issues before it:

   Allegations                      Status
 1 OPD Officer Brandon Hraiz        Both the violation and discipline, if any, is to
   improperly used lethal force     be determined by the Committee
   when he shot and killed Joshua
   Pawlik

 2 OPD Officer Craig Tanaka         Both the violation and discipline, if any, tis o
   improperly used lethal force     be determined by the Committee
   when he shot and killed Joshua
   Pawlik

 3 OPD Sergeant Francisco           Both the violation and discipline, if any, is to
   Negrete improperly used lethal   be determined by the Committee
   force when he shot and killed
   Joshua Pawlik

 4 OPD Officer William Berger       Both the violation and discipline, if any,is to
   improperly used lethal force     be determined by the Committee
   when he shot and killed Joshua
   Pawlik

 5 OPD Officer Josef Phillips       Both the violation and discipline, if any,is to
   improperly used force when he    be determined by the Committee
   used less lethal force on Mr.
   Joshua Pawlik

 6 OPD Sergeant Francisco           The Committee need only consider proposed
   Negrete failed to properly       discipline
   perform his duties as the DAT
   Supervisor

 7 OPD Lt. Alan Yu failed to        The Committee need ❑nly consider proposed
   properly perform his duties as   discipline
   the Incident Commander



                                         4
         Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 72 of 75




 8 OPD Officer Craig Tanaka            The Committee need not consider
   failed to advise
   Communications of his rifle
   deployment



[3] UNIVERSE OF MATERIALS AVAILABLE TO THE COMMITTEE

        In order to conduct its review, the Committee received and reviewed: the CPRA
Investigative File; the CID Investigative File; the Internal Affairs Division Investigative
File, including all video evidence and witness interviews; the Executive Force Review
Board (EFRB) Report; the Supplemental IAD report based on the direction of the EFRB;
the Imaging Forensics Report; OPD Chief Anne E. Kirkpatrick's Addendum to the EFRB
Report; Chief Warshaw's Addendum to the EFRB Report; and the Chief Warshaw's
Discipline Determination Memorandum.

      The Committee also requested additional clarification and information from
CPRA,specifically, Karen Tom,the CPRA Interim Director at the time the Pawlik report
was filed. It should be noted that Ms.Tom refused to speak directly to the Committee
and would ❑nly answer questions through the current Interim Director, Mike Nisperos.


[4] THE COMMITTEE'S FACTUAL STATEMENT AND FINDINGS

        The Committee finds the following incontrovertible facts: The officer-involved
shooting (01S), on March 11,2018,of Mr. Pawlik involved the report of a man sleeping,
unconscious or otherwise "passed out" and located on a walkway between two houses
at 922 and 928 — 40th Street. The 911 call was received at 6:17 p.m.The man was later
identified as Joshua Pawlik. Mr. Pawlik was described as also as having a handgun in
his hand. Upon their arrival at the scene,OPD officers observed Mr. Pawlik and
believed him to be sleeping or unconscious and under the influence of alcohol, while
grasping a handgun. A Designated Arrest Team (DAT) was established to arrest Mr.
Pawlik. The DAT set up a perimeter to clear the area of any citizens and a Bearcat
armored vehicle was called to the scene.

       Sergeant Negrete created a plan for Mr. Pawlik. Officers would challenge Mr.
Pawlik if he woke up prior to the Bearcat's arrival and order Mr. Pawlik to drop the
firearm. If the Bearcat was available to Officers, Sergeant Negrete planned that sirens
and announcements would be made to Mr. Pawlik. If Mr. Pawlik was not responsive to
sirens or announcements, Officers would deploy bean bags to Mr. Pawlik's shins and
then potentially taxers to get Mr. Pawlik to surrender or wake up.




                                            5
          Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 73 of 75




       ❑nce the Bearcat arrived at 7:04 p.m.,the vehicle was parked at an angle next to
the sidewalk in front of Mr. Pawlik. Several officers took positions on the Bearcat, using
the Bearcat as cover, with their weapons drawn. From this position, Officers engaged
with Mr. Pawlik. They attempted to rouse him with loud verbal commands. No sirens or
loud noises were used. Instead, Officers yelled to Mr. Pawlik several times to "get your
hand off the gun" and "don't move." In coming to consciousness, Mr. Pawlik lifted his
head a couple of times and attempted t❑ sit up by using his right elbow. At that point, at
approximately 7:06 p.m., Sergeant Negrete and Officers Hraiz, Tanaka, Berger and
Phillips fired upon Mr. Pawlik killing him.

        The Committee finds that the most essential piece of evidence in its review and
analysis to be the video from the Portable Digital Recording ❑evice (PDRD) of OPD
Sergeant Webber.' The Committee also finds that the PDRD video speaks for itself.
From their vantage point on top of the Bearcat, Officers engaged with Mr. Pawlik in an
attempt to wake him. Officers shined a bright light on Mr. Pawlik in an apparent attempt
to view Mr. Pawlik more clearly, but also to blind and confuse Mr. Pawlik. The PDRD
video confirms that Mr. Pawlik's response to Officers attempting to rouse him was to act
consistently as a man who was sleeping, unconscious or drunk and being startled and
awoken from his slumber. In coming to consciousness, Mr. Pawlik lifted his head more
than one time but was unsuccessful in other movements. Mr. Pawlik eventually
attempted to sit up by using his right elbow. The PDRD vide❑ also confirms that at no
time did Mr. Pawlik raise the handgun towards the officers or otherwise in a threatening
manner towards Officers. Mr.Pawlik attempted to raise his head and sit up by using his
right elbow for leverage. It was this movement that apparently caused Sergeant
Negrete and Officers Hraiz, Tanaka, Berger and Phillips to fire upon Mr. Pawlik killing
him.

       The Committee does not find persuasive Officer testimony that Mr. Pawlik lifted
moved or pointed the handgun in a threatening manner towards Officers. The PDRD
video clearly shows that Mr. Pawlik did not lift, move or point the handgun in a
threatening manner towards the Officers.

        The Committee also finds instructive the PDRD's recording of Officer Berger's
statement t❑ Officer Phillips: "If that gun moves... bag him". This statement shows,at
minimum,Officer Berger's desire to fire a bean bag at Mr. Pawlik based on any
movement,not just threatening movement,or at worst, Officer Berger's desire to shoot
a rifle round at Mr. Pawlik killing him. This line of thinking was inconsistent with
Sergeant Negrete's plan to deploy bean bags to Mr. Pawlik's shins should Mr. Pawlik
continue to be unresponsive.




 The Committee recognizes the foresight of Sgt. Webber who very smartly and appropriately placed his
PDRD on top of the CIPD's Bearcat armored vehicle prior to the unfolding of the 01S.


                                                  6
         Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 74 of 75




       The PDRD video also clearly shows that Officers provided conflicting statements
to Mr. Pawlik such as "don't move" and "move your hand away from the gun". However,
the conflicting statements were not controlling as it appears that Mr. Pawlik was not able
to comprehend what was being told him after having been awoken from his sleep or
unconsciousness.


[5] THE COMMITTEE'S FINDINGS

OPD Officer Brandon Hraiz (Star 9285)
       The Committee finds that Officer Hraiz discharged his rifle resulting in the death
of Mr. Pawlik. This use of force was out of compliance with OPD policy and the
allegation that Officer Hraiz violated MOR 370.27 — if Use of Physical Force — Level 1
is SUSTAINED.

       The Committee concludes that TERMINATION is the appropriate discipline.

OPD Officer Craig Tanaka (Star 9484)
       The Committee finds that Officer Tanaka discharged his rifle resulting in the
death of Mr. Pawlik. This use of force was out of compliance with OPD policy and the
allegation that Officer Tanaka violated MOR 370.27 — 1f Use of Physical Force — Level
1 is SUSTAINED.

       The Committee concludes that TERMINATION is the appropriate discipline.

OPD Sergeant Francisco Negrete (Star 8956)
       The Committee finds that Sergeant Negrete discharged his rifle resulting in the
death of Mr. Pawlik. This use of force was out of compliance with OPD policy and the
allegation that Officer Berger violated MOR 370.27-1f Use of Physical Force — Level 1 is
SUSTAINED.

       The Committee also finds that Sergeant Negrete failed in his supervision of other
officers in violation of MOR 285.00-1 Supervisors-Authority and Responsibilities, Class
I. The allegation against Sergeant Negrete in that regard is sustained.

       The Committee concludes that TERMINATION is the appropriate discipline.

OPD Officer William Berger (Star 9264)
       The Committee finds that Officer Berger discharged his rifle resulting in the death
of Mr. Pawlik. This use of force was out of compliance with OPD policy and the
allegation that Officer Berger violated MOR 370.27 — 1f Use of Physical Force — Level 1
is SUSTAINED.

       The Committee concludes that TERMINATION is the appropriate discipline.


                                            7
         Case 3:19-cv-05742 Document 1-2 Filed 09/12/19 Page 75 of 75




OPD Officer Josef Phillips (Star 9446)
       The Committee finds that Officer Phillips discharged his bean bag gun resulting
in a use of force against Mr.Pawlik. This use of force was not in compliance with OPD
policy and the allegation that Officer Phillips violated MOR 370.27-1h Use ❑f Physical
Force — Level 2 is SUSTAINED.

      The Committee concludes that TERMINATION is the appropriate discipline.

OPD Lieutenant Alan Yu (Star 8605)
        Both CPRA and Chief Warshaw found that the allegation that Lieutenant Yu
failed to properly perform his duties as the Incident Commander in violation of MOR
234.00-2 Command Officers — Authority and Responsibilities, Class II as SUSTAINED.

      The Committee concludes that a DEMOTION is the appropriate discipline.

111




                                           8
